EXHIBIT 10.17

 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

 

LICENSE AGREEMENT

 

 

Dated as of October 28, 2008

 

 

By and Between

 

 

Lpath, Inc.

 

 

And

 

 

Merck KGaA

 

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE 1

DEFINITIONS

 

7

 

 

 

 

1.1

“Adverse Event”

 

7

1.2

“Affiliate”

 

7

1.3

“Calendar Quarter”

 

8

1.4

“Calendar Year”

 

8

1.5

“Clinical Trial”

 

8

1.6

“Change of Control”

 

8

1.7

“Combination Product”

 

8

1.8

“Commercialization” or “Commercialize”

 

8

1.9

“Commercially Reasonable Efforts”

 

9

1.10

“Competing Product”

 

9

1.11

“Compound”

 

9

1.12

“Compulsory License”

 

9

1.13

“Confidential Information”

 

9

1.14

“Controlled”

 

10

1.15

“Cover”, “Covering” or “Covered”

 

10

1.16

“Development” or “Develop”

 

10

1.17

“Development Plan”

 

10

1.18

“Development Transfer Date

 

10

1.19

“EMEA”

 

10

1.20

“Existing Third Party Agreement(s)”

 

11

1.21

“FDA”

 

11

1.22

“Field”

 

11

1.23

“First Commercial Sale”

 

11

1.24

“Governmental Body”

 

11

1.25

“IND”

 

11

1.26

“Indication”

 

11

1.27

“Initial Development Period”

 

12

1.28

“Initiation”

 

12

1.29

“iSONEP”

 

12

1.30

“Know-How”

 

12

1.31

“Knowledge”

 

12

1.32

“Law” or “Laws”

 

12

1.33

“Licensed Product”

 

12

1.34

“Lpath Current Phase I Trial”

 

13

1.35

“Lpath Know-How”

 

13

1.36

“Lpath Materials”

 

13

1.37

“Lpath Patents”

 

13

1.38

“Lpath Technology”

 

13

1.39

“Major Market(s)”

 

14

1.40

“Major Market Countries in Europe”

 

14

 

2

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

TABLE OF CONTENTS

(Continued)

 

 

 

 

Page

 

 

 

 

1.41

“Merck Competitor”

 

14

1.42

“NDA”

 

14

1.43

“NDA Acceptance”

 

14

 

“Net Sales”

 

14

1.45

“Ocular Product”

 

14

1.46

“Out-of-Pocket Expenses”

 

14

1.47

“Patent Right”

 

14

1.48

“Person”

 

15

1.49

“Phase I Trial”

 

15

1.50

“Phase II Trial”

 

15

1.51

“Phase III Trial”

 

15

1.52

“Phase IV Studies”

 

15

1.53

“Price Approvals”

 

15

1.54

“Regulatory Authority”

 

15

1.55

“Regulatory Approval”

 

15

1.56

“Royalty Term”

 

16

1.57

“S1P”

 

16

1.58

“Sublicensee”

 

16

1.59

“Territory”

 

16

1.60

“Third Party”

 

16

1.61

“Third Party License Agreement”

 

16

1.62

“Transitional Development Costs”

 

16

1.63

“USD” or “$”

 

16

1.64

“Valid Claim”

 

16

1.65

Other Terms

 

17

1.66

Interpretation

 

18

 

 

 

 

ARTICLE 2

LICENSES AND OTHER RIGHTS

 

18

 

 

 

 

2.1

Grant of License to Merck

 

18

2.2

Limited Lpath Rights; Existing Third Party Agreements

 

18

2.3

Sublicensing by Merck

 

19

2.4

Exclusivity

 

19

2.5

No Use for Ocular Indications; No Use for Other Products

 

19

2.6

Licenses to *** and ***

 

20

2.7

Right of First Negotiation

 

20

2.8

Right of First Refusal

 

20

2.9

Retained Rights; No Implied Rights

 

22

2.10

Patent Challenges

 

22

 

 

 

 

ARTICLE 3

PRODUCT DEVELOPMENT AND COMMERCIALIZATION

 

22

 

 

 

 

3.1

Development during Initial Development Period and its Extension

 

22

 

3

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

TABLE OF CONTENTS

(Continued)

 

 

 

 

Page

 

 

 

 

3.2

Joint Steering Committee during Initial Development Period

 

23

3.3

Development Transfer Notice

 

25

3.4

Development upon Development Transfer Notice

 

25

3.5

Clinical Trial On-Going as of the Development Transfer Date

 

26

3.6

Reimbursement of Transitional Development Costs after Receipt of Development
Transfer Notice

 

27

3.7

Technology Transfer

 

27

3.8

Manufacturing Technology Transfer; Purchase of Clinical Trial Supplies

 

28

3.9

Procedures for Technology Transfer

 

28

3.10

Lpath Support in the Development

 

29

3.11

*** of Licensed Products

 

29

3.12

Commercialization

 

30

3.13

Manufacturing and Supply

 

30

3.14

Diligence by Merck

 

31

3.15

Annual Reporting

 

34

3.16

Trademarks

 

34

 

 

 

 

ARTICLE 4

REGULATORY MATTERS

 

34

 

 

 

 

4.1

Regulatory Filings

 

34

4.2

Communications with Authorities

 

35

4.3

Adverse Event Reporting

 

35

 

 

 

 

ARTICLE 5

FINANCIAL PROVISIONS

 

36

 

 

 

 

5.1

Initial Fee

 

36

5.2

Monthly Funding

 

37

5.3

Initial Development Period Milestone Payments

 

37

5.4

Development Transfer Fee

 

38

5.5

Unpaid Development Milestones and Unpaid Monthly Funding in Addition to
Development Transfer Fee

 

39

5.6

Milestone Payments

 

39

5.7

Commercial Event Payments

 

40

5.8

Royalty Payments for Licensed Products

 

41

5.9

Existing Third Party License Agreements

 

41

5.10

*** Reimbursements

 

42

5.11

Timing of Payment

 

42

5.12

Payments, Currency and Invoicing

 

42

5.13

Royalty Reports and Records Retention

 

43

5.14

Legal Restrictions

 

43

5.15

*** Payments

 

43

5.16

Audits

 

43

5.17

Compulsory License

 

44

 

4

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

TABLE OF CONTENTS

(Continued)

 

 

 

 

Page

 

 

 

 

5.18

Taxes

 

44

 

 

 

 

ARTICLE 6

INVENTIONS AND PATENTS

 

45

 

 

 

 

6.1

Certification Under Drug Price Competition and Patent Restoration Act

 

45

6.2

Listing of Patents

 

45

6.3

Title to Inventions

 

45

6.4

Further Assurances

 

46

6.5

Patent Prosecution and Maintenance

 

46

6.6

Enforcement of Patents

 

48

6.7

Third Party Actions Claiming Infringement

 

50

 

 

 

 

ARTICLE 7

CONFIDENTIALITY

 

51

 

 

 

 

7.1

Confidentiality Obligations

 

51

7.2

Publications

 

52

7.3

Press Releases and Disclosure

 

54

 

 

 

 

ARTICLE 8

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

55

 

 

 

 

8.1

Representations and Warranties of Both Parties

 

55

8.2

Additional Representations and Warranties of Lpath

 

55

8.3

Lpath Covenants

 

57

8.4

Merck’s Covenants

 

58

 

 

 

 

ARTICLE 9

INDEMNIFICATION AND INSURANCE

 

58

 

 

 

 

9.1

Indemnification by Merck

 

58

9.2

Indemnification by Lpath

 

59

9.3

No Consequential Damages

 

59

9.4

Notification of Claims; Conditions to Indemnification Obligations

 

60

9.5

Insurance

 

60

 

 

 

 

ARTICLE 10

TERM AND TERMINATION

 

60

 

 

 

 

10.1

Term and Expiration

 

60

10.2

***

61

10.3

Termination for No Delivery of Development Transfer Notice

 

61

10.4

***

61

10.5

Termination upon Material Breach

 

61

10.6

Competing Product Acquisition

 

62

10.7

General Effects of Termination or Expiration

 

62

10.8

Specific Effects of Termination *** by Lpath pursuant to Section 10.5

 

63

10.9

Specific Effects of Termination ***

 

63

10.10

Partial Termination Under Section 10.4 Pursuant to Section 3.14(b)

 

63

 

 

 

 

ARTICLE 11

DISPUTE RESOLUTION

 

63

 

5

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

TABLE OF CONTENTS

(Continued)

 

 

 

 

Page

 

 

 

 

11.1

Disputes

 

63

11.2

Escalation to Executive Officers

 

64

11.3

Arbitration

 

64

11.4

Expedited Arbitration for Certain Matters

 

64

11.5

Provisional Remedies

 

65

 

 

 

 

ARTICLE 12

MISCELLANEOUS PROVISIONS

 

66

 

 

 

 

12.1

Relationship of the Parties

 

66

12.2

Assignment

 

66

12.3

Performance by Affiliates

 

66

12.4

Protection under Section 365(n) US Bankruptcy Code

 

66

12.5

Change of Control

 

67

12.6

Further Actions

 

67

12.7

Accounting Procedures

 

67

12.8

Force Majeure

 

67

12.9

No Trademark Rights

 

67

12.10

Entire Agreement of the Parties; Amendments

 

68

12.11

Captions

 

68

12.12

Governing Law

 

68

12.13

Notices and Deliveries

 

68

12.14

Waiver

 

69

12.15

Rights of Third Parties

 

69

12.16

Severability

 

69

12.17

Counterparts

 

69

 

6

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

LICENSE AGREEMENT

 

THIS LICENSE AGREEMENT (the “Agreement”) is dated as of October 28, 2008 (the
“Effective Date”) by and between Lpath, Inc., a corporation organized under the
laws of Nevada having its place of business at 6335 Ferris Square, Suite A, San
Diego, California, United States of America (“Lpath”), and MERCK KGaA, a general
partnership limited by shares organized under German law having a place of
business at Frankfurter Strasse 250, 64293 Darmstadt, Germany (“Merck”). Lpath
and Merck may each be referred to herein as a “Party” or, collectively, as
“Parties.”

 

RECITALS:

 

WHEREAS, Lpath is a pharmaceutical company engaged in the discovery and
development of the Compound (as hereinafter defined) and pharmaceutical products
comprising the Compound (including Licensed Products, as hereinafter defined);

 

WHEREAS, Merck, through its Merck Serono division and its Affiliates (as
hereinafter defined) is engaged in the research, development and
commercialization of pharmaceuticals products, and Merck is interested in
developing and commercializing Licensed Products comprising the Compound in the
Field (as hereinafter defined); and

 

WHEREAS, Merck desires to license from Lpath and Lpath wishes to license to
Merck, on an exclusive, worldwide basis, the right to develop and commercialize
Licensed Products comprising the Compound for Indications (as hereinafter
defined) and therapeutic areas in the Field.

 

NOW, THEREFORE, in consideration of the various promises and undertakings set
forth herein, the Parties agree as follows:

 

ARTICLE 1

DEFINITIONS

 

Unless otherwise specifically provided herein, the following terms shall have
the following meanings:

 

1.1                                “Adverse Event” means any serious untoward
medical occurrence in a patient or subject who is administered a Licensed
Product or Compound, but only if and to the extent that such serious untoward
medical occurrence is required under applicable Laws to be reported to the FDA
or any other Regulatory Authority.

 

1.2                                “Affiliate” shall mean, in relation to any
Party, any Person who directly or indirectly controls, is controlled by, or is
under common control with, such Party.  For purposes of this definition of
Affiliate, “control” means: (a) ownership of

 

7

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

more than *** of the voting rights, shares or other equity interest of the
applicable entity; and/or (b) the power to direct or cause direction of all
aspects of the management and policies of the applicable entity (whether through
ownership of securities or partnership or other ownership interests, by contract
or otherwise).

 

1.3                                “Calendar Quarter” means each three (3) month
period commencing January 1, April 1, July 1 or October 1.

 

1.4                                “Calendar Year” means the period beginning on
the 1st of January and ending on the 31st of December of the same year.

 

1.5                                “Clinical Trial” means a clinical trial in
human subjects that has been approved by a Regulatory Authority and is designed
to measure the safety and/or efficacy of a Licensed Product.  Clinical Trials
shall include Phase I Trials, Phase II Trials and Phase III Trials.

 

1.6                                “Change of Control” means (a) a transaction
or series of related transactions that results in the sale or other disposition
of all or substantially all of a Party’s assets; or (b) a merger or
consolidation in which a Party is not the surviving corporation or in which, if
a Party is the surviving corporation, the shareholders of such Party immediately
prior to the consummation of such merger or consolidation do not, immediately
after consummation of such merger or consolidation, own stock or other
securities of the Party that possess a majority of the voting power of all of
the Party’s outstanding stock and other securities and the power to elect a
majority of the members of the Party’s board of directors; or (c) a transaction
or series of related transactions (which may include without limitation a tender
offer for a Party’s stock or the issuance, sale or exchange of stock of a Party)
if the shareholders of such Party immediately prior to the initial such
transaction do not, immediately after consummation of such transaction or any of
such related transactions, own stock or other securities of the Party that
possess a majority of the voting power of all of the Party’s outstanding stock
and other securities and the power to elect a majority of the members of the
Party’s board of directors; provided, that a Change of Control excludes (A) any
transaction (or series of related transactions) in which the pre-transaction
stockholders of the applicable Party own more than 50% of the outstanding
capital stock or equity interests of the surviving or acquiring entity or its
parent, and (B) bona fide equity financings of Lpath by financial investors
(i.e., by investors that are not pharmaceutical companies).

 

1.7                                “*** Product” means a product containing the
Licensed Product together with ***.

 

1.8                                “Commercialization” or “Commercialize” means
any and all activities undertaken after Regulatory Approval of an NDA for a
particular Licensed

 

8

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

Product and that relate to the marketing, promoting, distributing, importing for
sale, offering for sale, and selling of the Licensed Product, and interacting
with Regulatory Authorities regarding the foregoing.  Commercialization shall
also include Phase IV Studies.

 

1.9                                “Commercially Reasonable Efforts” means,
(a) with respect to the efforts to be expended by any Party with respect to any
objective, such reasonable, diligent, and good faith efforts as such Party would
normally use to accomplish a similar objective under similar circumstances, and
(b) with respect to any objective relating to Development or Commercialization
of a Licensed Product by Merck, the application by Merck, consistent with the
exercise of its prudent scientific and business judgment, of diligent efforts
and resources to fulfill the obligation in issue, consistent with the level of
efforts Merck would devote to a product at a similar stage in its product life
as the Licensed Product and having profit potential and strategic value
comparable to that of the Licensed Product, taking into account the following
factors: scientific, development, technical, commercial and regulatory factors,
target product profiles, product labeling, past performance, the regulatory
environment and competitive market conditions in the therapeutic area safety and
efficacy of a subject product, and the strength of its proprietary position, all
based on conditions then prevailing. Commercially Reasonable Efforts will not
mean that Merck commits that it will actually accomplish the applicable task.

 

1.10                          “Competing Product” means, with respect to
Licensed Product, any therapeutic agent, whether a chemical or a biological
entity, that ***. Notwithstanding the foregoing, the Parties agree that iSONEP™
and other Ocular Products, and products outside the Field, for purposes of this
Agreement shall not be considered Competing Products.

 

1.11                          “Compound” means (a) sonepcizumab, a humanized
monoclonal antibody having the sequence described in Schedule 1.11 in any
formulation, (b) any human, murine, chimera or other version thereof), and/or
(c) any modification, derivative, fragment or any conjugate of the compounds set
forth in clauses (a) and (b) above, in each case which binds with, and scavenges
or otherwise modulates the activity of, S1P.

 

1.12                          “Compulsory License” means a compulsory license
under Lpath Technology obtained by a Third Party through the order, decree, or
grant of a competent Governmental Body or court, authorizing such Third Party to
develop, make, have made, use, sell, offer to sell or import a Competing Product
or Licensed Product in any country in the Field in the Territory.

 

1.13                          “Confidential Information” of a Party means such
Party’s confidential information relating to its business, operations and
products, including but not limited to, any technical information, Know-How,
trade secrets, or inventions

 

9

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

(whether patentable or not) that it discloses to the other Party under this
Agreement.

 

1.14                          “Controlled” means, with respect to (a) Patent
Rights, (b) Know-How or (c) biological, chemical or physical material, that the
Party or one of its Affiliates owns or has a license or sublicense to such
right, item, or material (and additionally, in the case of material, has the
right to physical possession of such material) and has the ability to grant a
license or sublicense to such right, item or material as provided for in this
Agreement without:  (i) violating the terms of any agreement or other
arrangement with any Third Party; or (ii) the granting Party being required
(except in the case of the Existing Third Party Agreement) to pay royalties or
any other consideration to any Third Party that would not have been required to
be paid by the granting Party to such Third Party had the right or license not
been provided to the other Party under this Agreement, unless the Party
receiving the license or sublicense hereunder agrees in writing to bear all such
payment obligations to such Third Party.  It is understood and agreed that such
reimbursements shall be taken into account for purposes of Section 5.10(a).

 

1.15                          “Cover”, “Covering” or “Covered” means, with
respect to a Licensed Product, that the using, selling, or offering for sale of
such Licensed Product would, but for ownership of, or a license granted under
this Agreement to the relevant Patent Rights, infringe a Valid Claim of the
relevant Patent Rights in the country in which the activity occurs.

 

1.16                          “Development” or “Develop” means, with respect to
a Licensed Product, the performance of all pre-clinical and clinical development
(including, without limitation, toxicology, pharmacology, test method
development and stability testing, process development, formulation development,
quality control development, statistical analysis, Clinical Trials (excluding
Clinical Trials post-Regulatory Approval of an NDA for the applicable Licensed
Product), and manufacturing and regulatory activities that are required to
obtain Regulatory Approval of such Licensed Product in the Territory under this
Agreement.

 

1.17                          “Development Plan” means the outline of the
development plan for Licensed Product attached to this Agreement as Schedule
1.17, or a modified or amended version of such development plan as permitted
herein.

 

1.18                          “Development Transfer Date” shall mean the first
date on which Merck has (on or before such date): (i) delivered to Lpath a
Development Transfer Notice in accordance with this Agreement; (ii) made payment
of the first installment of the development transfer fee in accordance with
Section 5.4(a) herein; and (iii) made payment of any unpaid Development
Milestone and any unpaid monthly funding in accordance with Section 5.5 herein.

 

1.19                          “EMEA” means the European Medicines Agency or any
successor agency.

 

10

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

1.20                          “Existing Third Party Agreement(s)” means the
Agreement(s) set forth on Schedule 1.20 hereto.

 

1.21                          “FDA” means the United States Food and Drug
Administration, or a successor federal agency thereto.

 

1.22                          “Field” means all *** uses for any human ***
disease or condition; provided, however, that the Field shall exclude (x) all
*** uses for any human *** ocular Indications and (y) all non-in-vivo diagnostic
uses for any human*** cardiovascular Indication.

 

1.23                          “First Commercial Sale” means, with respect to a
Licensed Product in any country, the first commercial transfer, or disposition,
for value of such Licensed Product in such country to a Third Party by Merck, an
Affiliate of Merck or a Sublicensee, after all Regulatory Approvals for an NDA
(or other applicable approvals in the case of Licensed Products for diagnostic
uses in the Field) have been obtained in such country.

 

1.24                          “Governmental Body” means any: (a) nation,
principality, state, commonwealth, province, territory, county, municipality,
district or other jurisdiction of any nature; (b) federal, state, local,
municipal, foreign or other government; (c) governmental or quasi-governmental
authority of any nature (including any governmental division, subdivision,
department, agency, bureau, branch, office, commission, council, board,
instrumentality, officer, official, representative, organization, unit, body or
entity and any court or other tribunal); (d) multi-national or supranational
organization or body; or (e) individual, entity, or body exercising, or entitled
to exercise, any executive, legislative, judicial, administrative, regulatory,
police, military or taxing authority or power of any nature.

 

1.25                          “IND” means an investigational new drug
application filed with the FDA or the equivalent application or filing filed
with any equivalent agency or Governmental Body outside the United States
(including any supra-national entity such as in the European Union) for approval
to commence Clinical Trials in such jurisdiction, and including all regulations
at 21 CFR § 312 et. seq. and equivalent foreign regulations.

 

1.26                          “Indication” means a generally acknowledged
disease or condition, a significant manifestation of a disease or condition, or
symptoms associated with a disease or condition or a risk for a disease or
condition.  For the avoidance of doubt, all variants of a single disease or
condition (whether classified by severity or otherwise) shall be treated as the
same Indication.  Notwithstanding the foregoing and only with respect to
non-diagnostic oncology-related milestone payments set forth in Section 5.6.1,
“Indication” as used in the table of Section 5.6.1 shall mean

 

11

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

a specific disease indication differentiated by tumor types (as opposed to
different labels within the same tumor types).

 

1.27                          “Initial Development Period” means the period of
twelve (12) months from the Effective Date, together with any extension thereof.

 

1.28                          “Initiation” of a Clinical Trial means the
***dosing***patient*** such Clinical Trial.

 

1.29                          “iSONEP” means the ocular formulation of
sonepcizumab which Lpath is developing, as of the Effective Date, for ocular
Indications under the trademark iSONEP™.

 

1.30                          “Know-How” means any scientific or technical
information, results and data of any type whatsoever, in any tangible or
intangible form whatsoever, that is not in the public domain or otherwise
publicly known, including, without limitation, discoveries, inventions, trade
secrets, databases, practices, protocols, regulatory filings, methods,
processes, techniques, biological and other materials, reagents, specifications,
formulations, formulae, data (including pharmacological, biological, chemical,
toxicological and clinical information) analytical, quality control, and
stability data, studies and procedures), and manufacturing process and
development information, results and data, whether or not patentable, all to the
extent not claimed or disclosed in a patent.  “Know How” excludes Patent Rights.

 

1.31                          “Knowledge” means, with respect to a matter that
is the subject of a given representation, or warranty of Lpath, the knowledge,
information or belief that any officer or director of Lpath, or such other
employee of Lpath who would reasonably be expected to have knowledge of the
matter in question, has, or should reasonably be expected to have, with respect
to the relevant subject matter. “Knowingly” means with Knowledge.

 

1.32                          “Law” or “Laws” means all applicable laws,
statutes, rules, regulations, ordinances and other pronouncements having the
binding effect of law of any Governmental Body.

 

1.33                          “Licensed Product” means any pharmaceutical
product (including without limitation any diagnostic product) containing or
comprising the Compound in any formulation designed and intended for use in and
for the Field.  For clarity, Licensed Product shall exclude (a) any
pharmaceutical product (including pharmaceutical products comprising
sonepcizumab) in a formulation designed and intended for use with respect to
human *** ocular Indications and (b) any diagnostic product outside the Field.

 

12

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

1.34                          “Lpath Current Phase I Trial” means the Phase I
Trial that Lpath is conducting as of the Effective Date, a Phase I Trial with
the number LT1009-ONC-001, and the title “A Multicenter Open Label Single Arm
Phase I Dose Escalation Study of ASONEP (sonepcizumab-LT1009) Administered as a
Single Agent Weekly to Subjects with Refractory Advanced Solid Tumors”, or
modifications or amendments thereto in accordance with the Development Plan then
in effect.

 

1.35                          “Lpath Know-How” means all Know-How that is
(i) Controlled by Lpath as of the Effective Date or thereafter during the
Initial Development Period and is necessary or useful, and (ii) Controlled by
Lpath after the termination of the Initial Development Period, but during the
Term of this Agreement that is reasonably necessary, in the research,
Development, manufacture, use, or Commercialization of the Licensed Products as
such Licensed Products exist at the termination of the Initial Development
Period.

 

1.36                          “Lpath Materials” means all chemical, biological
or physical materials Controlled by Lpath as of the Effective Date or thereafter
during the Initial Development Period which are necessary or useful in the
research and Development of the Licensed Products as such Licensed Products
exist at the termination of the Initial Development Period.

 

1.37                          “Lpath Patents” means the Patent Rights set forth
on Schedule 1.37 hereto and all other Patent Rights that are (i) Controlled by
Lpath as of the Effective Date or during the Initial Development Period and that
are necessary or useful for the manufacture, use, or sale of the Licensed
Products in and for the Field or (ii) Controlled by Lpath after the termination
of the Initial Development Period, but during the Term of this Agreement, that
are reasonably necessary for the manufacture, use, or sale of Licensed Products
in and for the Field, as such Licensed Products are manufactured and formulated
by Lpath as of the end of the Initial Development Period.  To the Knowledge of
Lpath, The Patent Rights set forth on Schedule 1.37 constitute all such Patent
Rights Controlled by Lpath as of the Effective Date.

 

1.38                          “Lpath Technology” means the Lpath Patents, the
Lpath Know-How and the Lpath Materials.  In the event that Lpath undergoes a
Change of Control, then: (a) Lpath Technology shall continue to include all
Lpath Technology Controlled by Lpath immediately prior to such Change of
Control, (b) Lpath Technology shall not include or be deemed to include any
Patent Rights or other intellectual property rights owned or Controlled by the
entity acquiring Lpath (the “Acquirer”) or any Affiliate of Acquirer prior to
such Change of Control, or thereafter developed or made by Acquirer or its
Affiliates independently of Merck, except to the extent claiming (X) the
composition of matter of any Compound Developed by Lpath prior to, or during,
the Initial Development Period and/or (Y) the use of Licensed Product(s) in the
Field.

 

13

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

1.39                          “Major Market(s)” means any of *** and ***.

 

1.40                          “Major Market Countries ***” means *** and ***.

 

1.41                          “Merck Competitor” means any company that (itself
or through an Affiliate) markets or sells any antibody product that binds to,
and scavenges or otherwise modulates the activity of, S1P, or any other product
that binds to, and scavenges or otherwise modulates, S1P, which antibody product
or other product is, or could reasonably be expected to be (taking into account
applicable labeling and regulatory approvals), in competition with any Licensed
Product for non-diagnostic uses in the Field.

 

1.42                          “NDA” means a New Drug Application filed pursuant
to the requirements of the FDA, as more fully defined in 21 CFR.§ 314.3 et seq,
a Biologics License Application filed pursuant to the requirements of the FDA,
as more fully defined in 21 CFR § 601, and any equivalent application filed in
any country in the Territory, together, in each case, with all additions,
deletions or supplements thereto.

 

1.43                          “NDA Acceptance” means the receipt of notice from
the relevant Regulatory Authority that an NDA for the Licensed Product has met
all the criteria for filing acceptance.

 

“Net Sales” means the ***If a Licensed Product is sold in the form of ***then
for the purpose of calculating royalties owed under this Agreement on sales of
the Combination Product, Net Sales shall be ***

 

1.45                          “Ocular Product” means iSONEP and any other
pharmaceutical product containing or comprising the Compound that is formulated
and intended for use for ocular Indications.

 

1.46                          “Out-of-Pocket Expenses” means expenses actually
paid by Lpath to any Third Party which is either (i) not an Affiliate of Lpath,
or (ii) is an Affiliate of Lpath where such payment is limited to reimbursing
such Affiliate with such expenses actually paid by such Affiliate to a Third
Party which is not an Affiliate

 

1.47                          “Patent Right” means: (a) an issued or granted
patent, including any extension, supplemental protection certificate,
registration, confirmation, reissue, reexamination, extension or renewal
thereof; (b) a pending patent application, including any continuation,
divisional, continuation-in-part, substitute or provisional application thereof;
and (c) all counterparts or foreign equivalents of any of the foregoing issued
by or filed in any country or other jurisdiction.

 

14

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

1.48                          “Person” means any natural person, corporation,
firm, business trust, joint venture, association, organization, company,
partnership or other business entity, or any government or agency or political
subdivision thereof.

 

1.49                           “Phase I Trial” means a clinical trial in which
the Licensed Product is administered to human subjects (which may include
multiple dose levels) with the primary purpose of determining safety,
metabolism, and pharmacokinetic and pharmacodynamic properties of the Licensed
Product, and consistent with 21 CFR § 312.21(a).

 

1.50                          “Phase II Trial” means a clinical trial of the
Licensed Product in human patients, the principal purposes of which are to make
a preliminary determination that the Licensed Product is safe for its intended
use, to determine its optimal dose, and to obtain sufficient information about
the Licensed Product’s efficacy to permit the design of Phase III Trials, and
consistent with 21 CFR 312.21(b).

 

1.51                          “Phase III Trial” means a human clinical trial of
the Licensed Product, which trial is designed (a) to establish that the Licensed
Product is safe and efficacious for its intended use; (b) to define warnings,
precautions and adverse reactions that are associated with the Licensed Product
in the dosage range to be prescribed; and (c) consistent with 21 CFR §
312.21(c).

 

1.52                          “Phase IV Studies” means a study or data
collection effort for the Licensed Product that is initiated in the Territory
after receipt of Regulatory Approval for the Licensed Product.

 

1.53                          “Price Approvals” means in those countries in the
Territory where Regulatory Authorities may approve or determine pricing and/or
pricing reimbursement for pharmaceutical products, such approval or
determination.

 

1.54                          “Regulatory Authority” means (a) the FDA, (b) the
EMEA or the European Commission, or (c) any regulatory body with similar
regulatory authority over pharmaceutical or biotechnology products in any other
jurisdiction anywhere in the world.

 

1.55                          “Regulatory Approval” means, with respect to a
given Licensed Product, any and all approvals, licenses, registrations, or
authorizations of the relevant Regulatory Authority (including Price Approvals),
necessary for the Development and/or Commercialization of such Licensed Product
in a particular country or jurisdiction.  For the avoidance of doubt, Regulatory
Approval in the United States shall be deemed to occur upon approval of the
applicable NDA (as defined above) in the United States, and shall not be
construed to require a determination or approval of reimbursements by
government-funded programs such as, for example, Medicare reimbursements, VA
reimbursements, and the like.

 

15

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

1.56                          “Royalty Term” means, on a Licensed
Product-by-Licensed Product and country-by-country basis, the period from the
First Commercial Sale of a Licensed Product until the latest of (a) the last
date on which the Licensed Product is Covered by a Valid Claim within the Lpath
Patents in such country, and (b) ten (10) years after First Commercial Sale of
such Licensed Product in such country.

 

1.57                          “S1P” means the target sphingosine-1-phosphate.

 

1.58                          ***.

 

1.59                          “Territory” means all countries of the world.

 

1.60                          “Third Party” means any Person other than Lpath,
Merck or Affiliates of either of them***.

 

1.61                          “Third Party License Agreement” means any
agreement entered into with a Third Party, by Merck or its Affiliates ***, or
any amendment or supplement thereto, whereby royalties, fees or other payments
are to be made to the Third Party in connection with the grant of rights under
intellectual property rights owned or Controlled by a Third Party that are
necessary for, or used in, the manufacture, use or sale a Licensed Product.

 

1.62                          “Transitional Development Costs” means Lpath’s
reasonable Out-of-Pocket Expenses incurred by Lpath after the Development
Transfer Date that are directly and solely attributable to the achievement of
work or activities performed by or on behalf of Lpath after the Development
Transfer Date toward the completion of the On-Going Trial.

 

1.63                          “USD” or “$” means the lawful currency of the
United States of America.

 

1.64                          “Valid Claim” means a claim of an issued and
unexpired patent that has not lapsed or been revoked, abandoned or held
unenforceable or invalid by a final decision of a court or governmental or
supra-governmental agency of competent jurisdiction, unappealable or unappealed
within the time allowed for appeal, and which has not been disclaimed, denied or
admitted to be invalid or unenforceable through reissue, reexamination or
disclaimer or otherwise.

 

16

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

1.65                          Other Terms.  The definition of each of the
following terms is set forth in the section of the Agreement indicated below:

 

Term

 

Section Defined

“Adverse Experience”

 

4.3(a)

“Affected Area”

 

10.10

“Agreement”

 

preamble

“Asia”

 

3.14(b)(3)

“Aeres Agreement”

 

2.2(b)

“Aeres IP”

 

2.2(b)

“Cease”

 

3.14(b)(2)

“Controlling Party”

 

6.7(c)

“Core Countries”

 

6.5(a)

“Development Milestone 1,”

 

5.3

“Development Milestone 2,”

 

5.3

“Development Milestone 3,”

 

5.3

“Development Milestone 4”

 

5.3

“Development Support”

 

3.10

“Development Transfer Notice”

 

3.3

“Enforcement Action”

 

6.6(a)

“Europe”

 

3.14(b)(3)

“Executive Officers”

 

11.2

“Existing Product”

 

5.3

“Infringing Activities”

 

6.6(a)

“Initiate” and “Initiating”

 

6.6(a)

“Inventions”

 

6.3(b)

“***”

 

6.3(b)

“***”

 

6.5(d)

“Joint Steering Committee”; “JSC”

 

3.2

“Lpath”

 

preamble

“Lpath ***”

 

3.11(b)

“Lpath Indemnitees”

 

9.1

“Lpath Pipeline Product”

 

2.7

“Manufacturing Support”

 

3.13

“Manufacturing Technology Transfer”

 

3.8

“Manufacturing Technology Transfer Plan”

 

3.8

“Marks”

 

3.16

“Merck”

 

preamble

“Merck Indemnitees”

 

9.2

“Merck Trial Monitor”

 

3.5

“Negotiation Notice”

 

2.7

“Negotiation Right Term”

 

2.7

“North America”

 

3.14(b)(3)

“On-Going Trial”

 

3.5

“Party”; “Parties”

 

preamble

“Patent Challenge”

 

2.10

“Proposed Agreement”

 

2.8

“Prosecuting Party”

 

6.5(d)

“Prosecution and Maintenance”

 

6.5(a)

“Refusal Right Termination Date”

 

2.8

“North America”

 

3.14(b)(3)

“Resulting Product”

 

5.3

“Serious Adverse Experience”

 

4.3(b)

“Support”

 

2.10

“Technology Transfer Plan”

 

3.7

“Term”

 

10.1

“Third Party Action”

 

6.7(a)

 

17

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

1.66                          Interpretation.  The captions and headings to this
Agreement are for convenience only, and are to be of no force or effect in
construing or interpreting any of the provisions of this Agreement.  Unless
specified to the contrary, references to Articles, Sections or Exhibits mean the
particular Articles, Sections or Exhibits to this Agreement and references to
this Agreement include all Exhibits hereto.  Unless context otherwise clearly
requires, whenever used in this Agreement:  (i) “include” or “including” shall
be construed as if followed by the words “but not limited to” or “without
limitation” or words of similar import; (ii) the word “or” shall be construed as
the inclusive meaning identified with the phrase “and/or;” (iii) provisions that
require that a Party, the Parties or any committee or team hereunder “agree,”
“consent” or “approve” or the like shall require that such agreement, consent or
approval be specific and in writing, whether by written agreement, letter,
written approval of minutes or otherwise; and (iv) references to any specific
Law or article, section or other division thereof shall be deemed to include the
then-current amendments thereto or any replacement Law thereof.  This Agreement
was prepared in the English language, which language shall govern the
interpretation of, and any dispute regarding, the terms of this Agreement.

 

ARTICLE 2
LICENSES AND OTHER RIGHTS

 

2.1                                Grant of License to Merck. Subject to the
terms and conditions of this Agreement, Lpath hereby grants to Merck an
exclusive (even as to Lpath, other than for activities to be conducted by Lpath
under this Agreement), worldwide, royalty-bearing license and sublicense, as
applicable, (with the right to sublicense subject to the provisions of Section
2.3) under the Lpath Technology to research, Develop, make, have made, import,
export, use and Commercialize Licensed Products solely in and for the Field in
the Territory.

 

2.2                                Limited Lpath Rights; Existing Third Party
Agreements.

 

(a)          It is understood and agreed that with respect to any aspect of the
Lpath Technology for which Lpath has less than fully exclusive, worldwide rights
(i.e., co-exclusive, non-exclusive, limited territorial and/or otherwise
restricted rights), the license provided in Section 2.1 shall be limited to the
scope of those rights that Lpath and/or its Affiliates Controls and has the
right to sublicense to Merck.

 

18

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

(b)         With respect to the Patent Rights and other rights that are licensed
or conveyed to Lpath under the Existing Third Party Agreements and sublicensed
to Merck hereunder, it is understood and agreed that the terms of this Agreement
shall be subject and subordinate to the terms and provisions of the applicable
Existing Third Party Agreement, including Section 4.8 of the Research
Collaboration Agreement between Aeres Biomedical Limited (“Aeres”) and Lpath
dated August 2, 2005 (the “Aeres Agreement”).

 

2.3                                *** Merck.  Merck shall have the right to
grant sublicenses subject to the following conditions:

 

***

 

2.4                                Exclusivity.  In partial consideration for
the licenses and rights conveyed herein, each Party covenants, on its own behalf
and on behalf of its Affiliates, not to develop, make, have made, sell, or have
sold, during the Term of this Agreement, any antibody product that, *** nor
enter into any relationship with any Third Party with respect to such
activities, except as such activities relate to the Development and
Commercialization with respect to Compound and Licensed Product pursuant to this
Agreement; provided, however, that nothing herein shall prevent Lpath and its
Affiliates and its Third Party licensees from researching, Developing,
manufacturing, distributing, marketing, selling or otherwise Commercializing
Ocular Products (including the drug known as of the Effective Date as iSONEP™,
or other Ocular Products comprising sonepcizumab), or other products containing
Compounds, in each case for use outside the Field in any country of the
Territory, or from licensing one or more Third Parties to do the same.  As used
herein, “antibody product” includes any ***.  The aforementioned restrictions
(i) shall remain in effect in the event of a Change of Control of Lpath
involving a Merck Competitor, but shall not apply with respect to any Competing
Product described in Section 10.6 which Lpath elects to retain (and does not
discontinue and cease development), subject to the terms and conditions set
forth in Section 10.6, and (ii) shall otherwise apply to any successor to, or
assignee of, either Party.

 

2.5                                 No Use for Ocular Indications; No Use for
Other Products.  Merck covenants and agrees that Merck and its Affiliates and
Sublicensees shall not, during the Term of this Agreement, Develop or
Commercialize any ocular formulation of any Compound or Licensed Product for use
outside the Field, including for ocular Indications, and shall not seek
Regulatory Approval of any Compound or Licensed Product for treatment,
prevention or palliation of ocular Indications.

 

19

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

Merck and its Affiliates shall not Develop or Commercialize (or license or
authorize any Third Party to Develop or Commercialize) any Compound other than
as a Licensed Product in the Field pursuant to the terms and conditions of this
Agreement.

 

2.6                                Licenses to *** and ***.  For the avoidance
of doubt, the license to Merck under the Lpath Technology set forth in
Section 2.1 includes a license under ***.  *** hereby grants to *** an ***, to
practice any and *** *** to research, Develop, make, have made, import, export,
use and Commercialize Ocular Products and other products containing Compounds,
in each case outside the Field.

 

2.7                                Right of First Negotiation.  In the event
that Merck (a) delivers a Development Transfer Notice to Lpath and (b) makes the
corresponding payments to Lpath, all in accordance with the timelines and
provisions of this Agreement, then Lpath shall grant to Merck, for a period of
*** from delivery of the Development Transfer Notice (the “Negotiation Right
Term”), an exclusive right of first negotiation to acquire an *** license under
Lpath’s Patent Rights and Know-How to develop, make, have made, import, export,
use, offer for sale and sell products comprising Lpath’s next most advanced
antibody product (exclusive of any Ocular Product) that is Controlled by Lpath
within Lpath’s development pipeline for (among other Indications) oncology (the
“Lpath Pipeline Product”), as follows:  (i) Lpath will provide notice (a
“Negotiation Notice”) before it enters into term sheet stage negotiations with a
Third Party during the Negotiation Right Term with respect to the Lpath Pipeline
Product, and in such event within *** the Parties shall commence negotiations,
unless Merck notifies Lpath that Merck does not wish to enter into such
negotiations; (ii) such negotiations shall continue for up to *** following the
Negotiation Notice, or such longer period as the Parties may agree; (iii) if
Lpath and Merck do not reach agreement within such *** period, or such longer
period as the Parties may agree, Lpath’s obligations under this Section 2.7
shall terminate, and Lpath may thereafter enter into any agreement with any
Third Party with respect to development, manufacture and commercialization of
the Lpath Pipeline Product, or pursue such product itself, without further
obligation to Merck under this Section 2.7.  For clarity, and notwithstanding
the foregoing, the right of first negotiation set forth in this Section 2.7
shall not apply with respect to any antibody, molecule or product with respect
to which Lpath or its Affiliate has granted any Third Party an option, license
or other right to commercialize, or to obtain commercial rights, prior to the
Development Transfer Date.

 

2.8                                Right of First Refusal.  In the event that
(a) Merck has paid to Lpath under this Agreement an amount equal to or greater
than USD ***($***), and (b) the Agreement terminates pursuant to Section 10.3
for Merck’s failure to deliver a Development Transfer Notice, or pursuant to
Section 10.2 prior to the end of the Initial Development Period, and (c) the
reason for such termination is (1) failure

 

20

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

to achieve one or more of the Development Milestones described in Section 5.3,
or (2) that the Licensed Product otherwise fails in clinical development such
that moving the Licensed Product forward into Phase II clinical development is
not viable, then Merck shall have, for a period of *** following termination
(the “Refusal Right Termination Date”), a right of first refusal to the Lpath
Pipeline Product.  The Parties agree that a “Right of First Refusal” as used
herein shall mean that, in the event that Lpath negotiates with any Third Party
rights to the Lpath Pipeline Product (whether by way of conveying a license,
option or other right to obtain development or commercial rights with respect to
the Lpath Pipeline Product), then Lpath shall notify Merck in writing prior to
entering into any such Third Party agreement and, before Lpath enters into any
such agreement with a Third Party, shall offer to Merck the right to enter into
such Third Party agreement on the same terms and conditions as it would be
entered into by Lpath and such Third Party, such offer to be accompanied by a
proposed written agreement therefor (a “Proposed Agreement”) and all information
in Lpath’s control as is reasonably necessary or useful for Merck to evaluate
its interest in the Lpath Pipeline Product available for license (including
information and data regarding safety, efficacy, toxicity, potential side
effects and any and all marketing approval filings).  In the event that Merck
does not exercise its right of first refusal within *** after such complete
offer, then Lpath shall be free to grant the license to such Third Party under
the terms so offered to Merck.  In the event that Lpath offers a Proposed
Agreement to Merck prior to the Refusal Right Termination Date and Merck does
not exercise its right to enter into the Proposed Agreement within the
applicable *** period, and Lpath and the applicable Third Party (i.e., the same
Third Party with which Lpath negotiated the terms and conditions that were
offered in the applicable Proposed Agreement that was offered to Merck)
subsequently, but prior to the date that is *** after the Refusal Right
Termination Date, negotiate different terms and conditions that are, overall,
more favorable to such Third Party than those offered to Merck in the Proposed
Agreement, then Lpath shall have to offer a right of first refusal to Merck
again before entering into such agreement with such Third Party or any of its
Affiliates, and the provision described above shall be applied again (but shall
not be applied, or construed to apply, in a manner that extends any obligations
of Lpath hereunder beyond the date that is *** after the Refusal Right
Termination Date).  Lpath shall have no further obligation to Merck whatsoever
pursuant to this Section 2.8 after the date that is *** after the Refusal Right
Termination Date.  In addition, Lpath shall have no further obligation to Merck
pursuant to this Section 2.8 after the Refusal Right Termination Date except as
expressly set forth above with respect to a Proposed Agreement that has been
offered by Lpath to Merck on or before the Refusal Right Expiration Date.  For
clarity, the Right of First Refusal set forth in this Section 2.8 shall only
apply with respect to a single Lpath Pipeline Product, and if at any time Merck
and Lpath enter into an agreement whereby Merck obtains a license, option or
other right with respect to

 

21

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

an Lpath Pipeline Product, the provisions of this Section 2.8 shall not apply
with respect to any other Lpath product.

 

2.9                                Retained Rights; No Implied Rights.  Lpath
expressly retains all rights with respect to the research, Development,
manufacture, import, export, use and Commercialization in the Territory of
Ocular Products (including the drug product iSONEP™ and any other ocular
formulations of sonepcizumab, as well as uses of sonepcizumab for any and all
ocular Indications) and other product containing Compounds for use outside the
Field, and grants no rights to Merck under this Agreement with respect to the
foregoing.  Each Party acknowledges that the rights and licenses granted under
this Article 2 and elsewhere in this Agreement are limited to the scope
expressly granted.  Accordingly, except for the rights expressly granted under
this Agreement, no right, title, or interest of any nature whatsoever is granted
whether by implication, estoppel, reliance, or otherwise, by either Party to the
other Party.  All rights with respect to Know-How, Patent Rights or other
intellectual property rights that are not specifically granted herein are
reserved to the owner thereof.

 

2.10                          Patent Challenges.  In partial consideration for
the licenses granted herein, Merck agrees that it shall not, and shall ensure
that its Affiliates do not, at any time during the Term of this Agreement,
commence, participate in or actively support in any way (“Support”) any
challenge to the validity, enforceability, or claim construction of any claim
within the Lpath Patents, or coverage of Licensed Products by the Lpath
Technology (each, a “Patent Challenge”).   In any event, and independent of the
foregoing, if at any time during the Term of this Agreement Merck or any of its
Affiliates commences, participates in, or Supports any Patent Challenge, Lpath
may terminate this Agreement in its entirety, such termination effective
immediately upon written notice to Merck.

 

ARTICLE 3

 

PRODUCT DEVELOPMENT AND COMMERCIALIZATION

 

3.1                                Development during Initial Development Period
and its Extension.  Notwithstanding the exclusive license grant by Lpath to
Merck pursuant to Article 2 above, during the Initial Development Period, Lpath
shall use Commercially Reasonable Efforts to Develop the Licensed Product for
non-diagnostic uses in accordance with the Development Plan.  Prior to the
Development Transfer Date, in the event that Clinical Trial data, Adverse
Events, or other causes out of the reasonable control of Lpath cause compliance
with the then-current Development Plan to be no longer feasible using
Commercially Reasonable Efforts, Lpath may modify, revise or amend the
Development Plan as reasonably required to accommodate such circumstances,
provided that Lpath shall not make any change to the Development Plan that
materially affects (in an adverse manner) the Development of Licensed Products
for *** uses in the Field

 

22

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

without the prior consultation, advice and approval of Merck, not to be
unreasonably withheld, conditioned or delayed; provided, however, that Merck’s
approval shall not be required for changes made to the Lpath Current Phase I
Trial (or any Ongoing Trial) to comply with the direction of Lpath’s clinical
advisory board.  In addition, if one or more of the milestones set forth in
Section 5.3 is not achieved and Merck has not provided the Development Transfer
Notice described in Section 3.3, then Lpath may elect not to acquire supplies of
Licensed Products for the conduct of Phase II (or later stage) Clinical Trials,
and may amend or modify the Development Plan accordingly, without the prior
approval of Merck; provided, however, that Lpath shall notify Merck in writing
if Lpath so elects not to acquire such clinical trial supplies and, if requested
in writing by Merck (which request may be made at Merck’s sole discretion),
Lpath shall use Commercially Reasonable Efforts to obtain such clinical supplies
for Phase II (or later stage) Clinical Trials at Merck’s expense.  During the
period prior to the Development Transfer Date, Lpath shall propose to Merck in
writing any and all material changes to the Development Plan requiring Merck’s
approval, and Merck shall review such proposed change and respond, including a
statement of Merck’s approval or disapproval of such proposed change, within ten
(10) days.  In the event that Merck withholds, conditions or delays its approval
of a proposed change to the Development Plan, and Lpath disputes whether such
withholding, condition or delay is reasonable, such matter shall be resolved in
accordance with Section 11.4 (unless earlier resolved by the Parties in
accordance with Section 11.2).  With respect to the Licensed Product Merck shall
fund Lpath Development activities through monthly payments to the extent set
forth in Article 5 below.  Further, the Parties acknowledge that Development
Milestone 1, Development Milestone 2, Development Milestone 3 and Development
Milestone 4 shall, upon their accomplishment, trigger certain payments (as set
forth in Article 5 below).  Merck shall have the right, at its choice, to extend
the Initial Development Period for one (1) additional period which additional
period shall be between one (1) and six (6) months (so that the maximum of the
Initial Development Period shall be eighteen (18) months) by sending a written
notice to Lpath any time during the Initial Development Period, but no later
than one (1) month prior to the expiration of the Initial Development Period. 
The Parties acknowledge that any such extension shall require additional funding
by Merck to the extent set forth in Article 5 below.

 

3.2                                Joint Steering Committee during Initial
Development Period.  Promptly following the Effective Date, and for a period of
*** after the ***, the Parties shall establish and maintain a joint steering
committee (“JSC”).

 

(a)                                  Composition of the Joint Steering
Committee.  The JSC shall consist of no more than three (3) representatives of
each Party who shall be designated by each Party promptly after the Effective
Date.  A representative designated by *** shall have the chair of the JSC.  The
Parties may appoint substitutes or alternates

 

23

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

for the JSC members at any time by written notice.  The representatives shall
have appropriate technical credentials, experience and knowledge, and sufficient
authority to ensure acceptance and execution of JSC decisions within their
organizations.

 

(b)                                 JSC Meetings and Meeting Minutes.  The JSC
shall meet at least every *** either in person at a place mutually agreed among
the JSC members or by means of a telephone— or video-conference.  The JSC may
also act without a formal meeting by a written memorandum signed by the JSC
members. Such additional meetings shall be held, or action without a meeting
shall be taken, whenever either Party calls for any action by the JSC.
Representatives of each Party other than the JSC members may attend JSC meetings
at the invitation of either Party with the prior approval of the other Party,
which approval shall not be unreasonably withheld.  The chairman of the JSC
shall be responsible for keeping accurate minutes of its deliberations which
record all proposed decisions and all actions recommended or taken.

 

(c)                                  Quorum; Voting; Decisions.  At each JSC
meeting, at least one (1) member appointed by each Party present in person or by
telephone shall constitute a quorum. The JSC shall attempt to make all decisions
by consensus taking all JSC members suggestions, opinions and proposals into
good faith consideration. In the event that the JSC is unable to resolve any
matter before it as set forth above, each Party shall designate a senior
executive officer with authority to resolve such matter, and such designated
executive officers of the Parties shall meet (in person or by telephone) to
attempt to reach agreement promptly, but in no event later than twenty-one (21)
days, following written request of either Party for such meeting.  If, following
any such meeting, the matter has not been resolved, then Lpath shall have the
right to decide such matter with respect to matters arising prior to the
Development Transfer Date, and Merck shall have the right to decide such matter
with respect to matters arising after the Development Transfer Date, in each
case only after good faith consideration of the arguments brought forward by all
JSC members, including the JSC members designated by the other Party; provided,
however, that: (i) neither Party shall have the authority to unilaterally (i.e.,
without the other Party’s consent) make a decision in a manner (x) that is
inconsistent with the express terms and conditions of this Agreement or (y) that
unilaterally requires the other Party to undertake activities that such other
Party has not agreed to perform; and (ii) Merck shall not have the authority to
unilaterally (i.e., without Lpath’s consent) halt, alter, amend or revise the
conduct of any On-Going Clinical Trial during the period prior to complete
transfer of responsibility for all activities and costs for performing such
Clinical Trial from Lpath to Merck.

 

(d)                                 Expenses.  Lpath and Merck shall each bear
all expenses of their respective JSC members related to their participation on
the JSC.

 

24

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

(e)                                  Role and Responsibilities of the JSC.  The
JSC shall provide the basis for Lpath and Merck to openly share all information
and data relevant for the Development of Licensed Product in the Field, in
particular the progress made by Lpath in accomplishing Development Milestones 1
through 4, and including (for the avoidance of doubt) sharing of data and
results related to Licensed Products which were obtained by Lpath before the
Effective Date but following the completion of Merck’s due diligence review. 
The JSC shall also serve as the forum for revising, expanding and fine-tuning
the Development Plan with the aim of progressing the Development of Licensed
Product in and for the Field, including the goal of facilitating applicable
Phase II Trials.  The JSC shall further oversee, coordinate and approve the
Parties’ Development activities during the Initial Development Period, and also
certain Development activities that Merck may want to perform during the Initial
Development Period.  Lastly, for the *** period following the ***, the JSC shall
oversee and coordinate the Parties’ Development transfer activities.

 

3.3                                Development Transfer Notice.  Merck shall
have the right, any time during the Initial Development Period but no later than
*** before the last day of the Initial Development Period (as extended pursuant
to the terms of this Agreement), to notify Lpath in writing of its decision to
take over from Lpath and transfer all Development activities to Merck, whether
to Merck directly or to a Third Party designated by Merck (the “Development
Transfer Notice”).  Unless Merck both (a) provides Lpath with a Development
Transfer Notice as specified in this Section 3.3 by the specified deadline and
(b) makes the payments to Lpath pursuant to Section 5.4(a) and 5.5 herein, Lpath
shall not be obligated to transfer Development of the Licensed Product to Merck,
and this Agreement shall immediately terminate upon expiration of the Initial
Development Period pursuant to Section 10.3 (Termination for No Delivery of
Development Transfer Notice).

 

3.4                                Development upon Development Transfer
Notice.  From and after the Development Transfer Date Merck shall have the
exclusive right during the Term to research and Develop the Licensed Product in
the Field and to conduct (either itself or through its Affiliates, agents,
subcontractors ***) all Clinical Trials and non-clinical studies Merck believes
appropriate to obtain Regulatory Approval for the Licensed Product in any
Indication within the Field.  The Development of each Licensed Product shall be
governed by a development plan that describes the proposed overall program of
Development (the “Development Plan”), which Development Plan will be updated by
Merck at least *** after the Development Transfer Date.  Following the
Development Transfer Date and thereafter during the Term of this Agreement,
Merck (i) shall have the sole right and responsibility for preparing the
Development Plan for each Licensed Product, and (ii) shall have the sole
decision-making authority regarding each Development Plan and the Development of
each Licensed Product in the Field, including the determination

 

25

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

of which Indications to pursue in Development, in each case consistent with the
terms and conditions of this Agreement.

 

3.5                                Clinical Trial On-Going as of the Development
Transfer Date. Following the Development Transfer Date, the Parties shall use
Commercially Reasonable Efforts to transition to Merck, as quickly as reasonably
possible, the conduct of any Clinical Trial in the Field initiated by Lpath
(i.e., for which at least one human subject has been dosed) prior to the
Development Transfer Date and on-going as of the Development Transfer Date (an
“On-Going Trial”).  To facilitate continued Development of the Product during
the transition, Lpath shall continue, and shall use Commercially Reasonable
Efforts to continue, the conduct of any On-Going Clinical Trial as Merck may
reasonably request, and at Merck’s expense as further specified in Section 3.6,
until such time as Merck is able to take responsibility for the conduct of such
On-Going Clinical Trial; provided, however, that Lpath shall not be obligated to
continue such activities for a period of more than *** after the Development
Transfer Date unless otherwise agreed by Lpath.  Lpath shall, in conducting any
activities for an On-Going Trial, conduct its activities in a good scientific
manner and in compliance with all applicable Laws, and cGCP and cGLP standards,
as applicable.  Merck shall, within thirty (30) days of the Development Transfer
Date, appoint a representative that shall be an active member of the Lpath team
responsible for monitoring, and coordinating with Lpath regarding, the conduct
of the On-Going Trial (the “Merck Trial Monitor”), and Lpath hereby accepts that
the Merck Trial Monitor shall participate as an active member that oversees and
monitors the conduct of the On-Going Trial until such time as the conduct of the
On-Going Clinical Trial can be transferred to Merck.  During such time, the
Merck Trial Monitor shall in particular: (i) be informed by Lpath, on a regular
basis as reasonably required by the Merck Trial Monitor, of all events and
activities related to the On-Going Trial, (ii) take part in discussions and
interactions with the sites and the Regulatory Authorities for the On-Going
Trial and, if Lpath does not arrange for, or fails to participate in, any
required meeting or communication with applicable sites or Regulatory
Authorities, shall have the right to take direct contact with such sites and
Regulatory Authorities, provided it has informed Lpath thereof in advance and
provided Lpath an opportunity to participate; and (iii) take part in all
decisions related to the On-Going Trial and Lpath hereby accepts that, after the
Development Transfer Date, no material decisions relating to the On-Going Trial
shall be taken without the prior written consent of the Merck Trial Monitor
(which consent, if given, shall be provided in a timely manner so as not to
delay the conduct of the On-Going Trial).  Lpath shall, within thirty (30) days
after the Development Transfer Date, deliver to the Merck Trial Monitor copies
(in electronic or hard copy form) of all relevant materials, data and regulatory
information (including all INDs) related to the On-Going Trial, whether written
or electronic, including all relevant clinical safety and efficacy data and all
regulatory data and information related to the use and sale of the Licensed

 

26

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

Product in the Field.  Within thirty (30) days after the end of each Calendar
Quarter during the On-Going Trial, Lpath shall deliver to the Merck Trial
Monitor new materials, data and information in its possession relating to the
On-Going Trial, and shall use Commercially Reasonable Efforts to do so in an
orderly fashion and in a manner such that confidentiality in the delivered
information is preserved in all material respects.

 

3.6                                Reimbursement of Transitional Development
Costs after Receipt of Development Transfer Notice. All Transitional Development
Costs relating to the On-Going Trial after the Development Transfer Date, but
for greater certainty not for expenses incurred by Lpath for the Lpath Current
Phase I Trial prior to and after the Development Transfer Date, shall be paid by
Merck subject to, and in accordance with, all of the provisions of Section 3.5
and this Section 3.6.  Within *** of the end of *** month during which Lpath
conducts activities for the On-Going Trial, Lpath shall submit an invoice to
Merck for the Transitional Development Costs relating to the On-Going Trial
Lpath incurred during such ***, consistent with the approved budget and plan,
setting forth in reasonable detail such Transitional Development Costs. 
Following receipt of such written invoice, Merck shall, within *** after receipt
of such written report, reimburse Lpath those budgeted and approved Transitional
Development Costs incurred by Lpath relating to the On-Going Trial during such
***.

 

3.7        Technology Transfer.  After the Development Transfer Date, Lpath
shall use Commercially Reasonable Efforts to promptly transfer to Merck as soon
as reasonably practical, ***, all Lpath Know-How, including any preclinical
data, clinical data, assays and associated materials, protocols, procedures and
any other information in Lpath’s possession or control, that is reasonably
necessary or useful to continue or initiate Development of, or in seeking
Regulatory Approval for, Licensed Products.  For clarity, Lpath shall at all
times have the right to retain reasonable quantities of tangible materials (if
any) within such Lpath Know-How, and may use them, and authorize others to use
them, in connection with Ocular Products or other products outside the Field. 
Merck shall use Commercially Reasonable Efforts to cooperate and facilitate such
transfer, and the Parties shall use Commercially Reasonable Efforts to complete
such transfer within *** after the Development Transfer Date.  Details shall be
set forth in a technology transfer plan to be agreed upon by the Parties
(“Technology Transfer Plan”) which plan shall set forth agreed-upon steps for an
adequate technology transfer and timelines therefore, an outline of which is
attached to this Agreement as Schedule 3.7.  In addition, and without limiting
the generality of the foregoing, upon Merck’s request Lpath shall (i) promptly
assign to Merck all applications and filings made with any Regulatory Authority
solely applicable to the Development or Commercialization of Licensed Products
in and for the Field (and not applicable to any Ocular Product or other product
outside the Field), including any applicable IND and orphan drug designations
with respect thereto, (ii) use

 

27

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

Commercially Reasonable Efforts to assign to Merck all agreements related solely
to the conduct of any Clinical Trial in and for the Field with respect to
Licensed Product and to seek any required Third Party consents therefor
(provided that such Commercially Reasonable Efforts shall not require Lpath to
make payments or provide other consideration to any Third Party in consideration
therewith), and (iii) assign to Merck all agreements, if any, related solely to
the manufacture, supply or distribution of clinical supplies of Licensed Product
for Clinical Trials in the Field (to the extent such agreement is specific to
Clinical Trials in the Field, and not related to Ocular Products or other
products outside the Field).  For clarity, notwithstanding the foregoing, Lpath
shall have the right to retain, and shall not be required to assign to Merck,
(A) any applications and filings made with any Regulatory Authority related to
Ocular Products (including IND number 100786), (B) any agreements which relate
to clinical trials of Ocular Products, or (C) any agreement related to the
manufacture, supply or distribution of, or which otherwise relate to, Ocular
Products or other products outside the Field.

 

3.8        Manufacturing Technology Transfer; Purchase of Clinical Trial
Supplies.  After the Development Transfer Date, Lpath shall use Commercially
Reasonable Efforts to promptly transfer to Merck as soon as reasonably
practical*** a copy of all Lpath Know-How and reasonable quantities of all Lpath
Materials that are reasonably necessary or useful for the manufacture of the
Licensed Products.  For clarity, Lpath shall at all times have the right to
retain reasonable quantities of such Lpath Know-How and Lpath Materials, and may
use them, and authorize others to use them, in connection with Ocular Products
or other products outside the Field.  The technology transfer described in this
Section 3.8 shall be referred to as the “Manufacturing Technology Transfer” and
shall be conducted in accordance with the manufacturing technology transfer plan
attached (the “Manufacturing Technology Transfer Plan”) which plan shall set
forth agreed-upon steps for an adequate manufacturing technology transfer and
timelines therefore, an outline of which is attached to this Agreement as
Schedule 3.8.  In the event that Lpath has purchased supplies of Licensed
Products for use in the conduct of Phase II Clinical Trial (or has ordered such
supply from its Third Party contract manufacturer) in quantities and costs
pre-agreed with Merck, Merck shall purchase such clinical trials supplies from
Lpath (or purchase the right for delivery of clinical trials supplies so
ordered) at one hundred percent (100%) of Lpath’s cost.

 

3.9        Procedures for Technology Transfer.  The Parties shall each use
Commercially Reasonable Efforts to conduct the technology transfers set forth in
Section 3.7 and Section 3.8 in an orderly fashion and in a manner such that the
value, usefulness and confidentiality of the transferred Lpath Know-How and
Lpath Materials are preserved during such transfer in all material respects. 
During the Initial Development Period, Lpath shall provide to Merck full and
prompt disclosure but in no event less frequently than ***, of any material
Lpath Know-How or Lpath

 

28

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

Materials that become Controlled by Lpath and that would be necessary or useful
to Merck to conduct its activities or exercise its rights as contemplated
hereunder after the Initial Development Period, and if the Agreement is not
earlier terminated, shall transfer such Lpath Know-How and Lpath Materials to
Merck after the  Development Transfer Date as set forth in the preceding
sections.

 

3.10                          Lpath Support in the Development.  For a period of
*** starting from the Development Transfer Date, Lpath shall make its employees
that are knowledgeable of the Compound, its properties and functions, reasonably
available to Merck for scientific and technical explanations, advice and on-site
support, that may reasonably be required by Merck, relating to the Development
and registration of the Compound (solely as such Development and registration
relate to Licensed Products in and for the Field) and the Licensed Products (the
“Development Support”).  The Parties agree that the Development Support for such
*** period shall, unless agreed otherwise by Lpath, not exceed a total of ***
and additional reasonable availability for communication via telephone and
email, for which activities Lpath shall bear its internal costs (including
personnel costs).  In the event that Development Support beyond the limitations
described in the aforementioned sentence is required by Merck, then Lpath and
Merck shall agree on the scope of these additional activities, and Merck shall
reimburse Lpath for Lpath’s personnel costs (such personnel costs to be charged
to Merck at ***of the ***).  Merck shall reimburse Lpath for Lpath’s reasonable
Out-of-Pocket Expenses incurred in providing the Development Support, subject
however to Lpath providing Merck with documented evidence of such Expenses
having been incurred.  In the event that Merck decides to utilize the personnel
of a contract manufacturer of Lpath (an “Lpath Manufacturer”) for support in
connection with training, set-up or other assistance in establishing Merck’s (or
its Affiliate’s*** *** or contract manufacturer’s) procedures and capabilities
for the manufacture or supply of Licensed Products, Merck shall be responsible
to directly pay such Lpath Manufacturer for such services or shall reimburse
Lpath for Out-of-Pocket Expenses charged to Lpath by the Lpath Manufacturer for
such support.

 

3.11                        ***of Licensed Products.

 

(a)                                  Efforts to *** for Use in the Field.  Merck
and its Affiliates shall use*** Commercially Reasonable Efforts to use a
formulation of Licensed Product that is both (i) designed and intended for use
in the Field and (ii) intended to minimize off-label uses.

 

(b)                                 Notice and Discussion of ***.  Without
limiting the foregoing Section 3.11(a), in the event that Merck or its Affiliate
considers developing *** for the Licensed Product that differs from the *** by
or for Lpath (as of the Development Transfer Date) intended for use, or used, in
Phase II Trials in the Field (the “Lpath ***”), Merck shall inform Lpath in
writing in advance, and provide details of each such new or modified *** being
considered.  Upon request

 

29

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

of Lpath, the Parties shall promptly, within ten (10) days (and in any event
prior to Merck’s or its Affiliate’s implementation of such ***), meet to discuss
in good faith (i) whether such *** would reasonably and objectively be expected
to increase the likelihood that the *** would be used *** (as compared to the
Lpath ***), and (ii) possible alternatives to such *** which may be less likely
to increase potential for use ***.  (The Parties acknowledge that Merck may have
already considered one or more such possible alternatives, and that the Parties
may discuss the reasons for Merck’s decisions not to pursue such alternatives.) 
Only if, after such good faith discussion and consideration of alternatives by
the Parties (which discussions shall take no longer than ***), no reasonable ***
exists, then nothing herein shall restrict Merck from developing a *** that
provides maximum ***.

 

3.12                        Commercialization.  Subject to the terms and
conditions of this Agreement, Merck shall have the sole authority and the
exclusive right to Commercialize the Licensed Products in the Field itself or
through one or more Third Parties selected by Merck and shall have the sole
authority and responsibility in all matters relating to the Commercialization of
the Licensed Products.

 

3.13                          Manufacturing and Supply.  Subject to the terms
and conditions of this Agreement, Merck shall have the exclusive right after the
Development Transfer Date to manufacture the Licensed Products and corresponding
Compound for the Field itself or through one or more Third Parties selected by
Merck.  For clarity, the foregoing shall not be construed to preclude Lpath’s
(or its Affiliate’s or a Third Party licensee’s) manufacture of Ocular Products
and other products outside the Field, and corresponding Compounds for such
Ocular Products and other Products outside the Field.  Starting from the
Development Transfer Date, Lpath shall for a period of up to *** make its
employees that are knowledgeable on the manufacture of the Compound (solely as
such manufacture relates to Licensed Products in the and for the Field) and the
Licensed Product reasonably available to Merck for scientific and technical
explanations, advice and on-site support, that may reasonably be required by
Merck, relating to the manufacture of the Compound (solely as such Development
and registration relate to Licensed Products in the and for the Field) and the
Licensed Products and the Manufacturing Technology Transfer (the “Manufacturing
Support”).  Merck shall reimburse Lpath for Lpath’s Out-of-Pocket Expenses
incurred in providing the Manufacturing Support, subject to Lpath providing
Merck with documented evidence of such Expenses having been incurred, and the
limitations applicable to Development Support set forth in Section 3.10 shall
likewise apply to the Manufacturing Support such that the Manufacturing Support
shall be deemed to be included in the Development Support as the same is limited
in Section 3.10.

 

30

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

3.14                          Diligence by Merck.

 

(a)           Commercially Reasonable Efforts.  With respect to *** uses of
Licensed Product, Merck shall use Commercially Reasonable Efforts to (a) Develop
at least one Licensed Product in the Field, in accordance with the applicable
Development Plan as updated and/or amended from time to time, and (b) launch at
least one Licensed Product in each Major Market as soon as reasonably practical
after receiving Regulatory Approval in such Major Market, and if legally
possible, without violating Third Parties’ intellectual property rights or other
rights.  Merck shall have the exclusive right to determine, in its sole
discretion, the launch strategy for such Licensed Products, based on its
exercise of Commercially Reasonable Efforts and the availability of any
necessary Third Party licenses or other rights.  Activities by Merck’s
Affiliates *** will be considered as Merck’s activities under this Agreement for
purposes of determining whether Merck has complied with any obligation to use
Commercially Reasonably Efforts.  Lpath expressly acknowledges that Merck shall
have the right but not the obligation, and nothing in this Agreement shall be
construed as if Merck was under the obligation, to Develop or Commercialize a
Licensed Product in Indications other than ***, whether using Commercially
Reasonable Efforts or any other lesser diligence standard.  Lpath acknowledges
expressly further that Merck shall be free to decide, as Merck in its sole
determination considers appropriate, whether or not to Develop or Commercialize
a Licensed Product in the Field for Indications other than non-diagnostic
oncology but if Merck so decides, then any such Development and
Commercialization shall be subject to the terms of this Agreement.

 

(b)           Cessation of Development and Commercialization.

 

(1)          Notice; Lpath Inquiry.  If Merck Ceases Development and
Commercialization of ***Licensed Product (for *** uses) in the Field in *** of
the Major Market Countries *** ***, Merck shall promptly notify Lpath in writing
and identify the applicable Major Market Country(ies).  In addition, Merck
agrees to confirm, promptly following written inquiry by Lpath, whether Merck
has Ceased Development and Commercialization of at least *** Licensed Product
(for *** uses) in the Field in *** *** of the Major Market Countries ***.  If
Merck Ceases Development and Commercialization of at least *** Licensed Product
(for *** uses) in the Field in *** of the Major Market Countries ***, then the
provisions of Section 3.14(b)(3) (and Section 3.14(b)(4), if applicable) shall
apply.  In the event that there is a dispute between the Parties as to whether
Merck has Ceased Development and Commercialization of at least *** Licensed
Product (for *** uses) in the Field in *** of the Major Market Countries ***,
such matter shall be resolved in accordance with Section 11.4 (unless earlier
resolved by the Parties in accordance with Section 11.2).

 

31

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

(2)          Definition of “Cease”.  As used in Section 3.14(b), to “Cease”
Development and Commercialization of Licensed Products (for non-diagnostic uses)
in the Field means:

 

(A)          Merck notifies Lpath in writing that it has made a decision not to
obtain (or a decision to discontinue seeking) Regulatory Approval for, or, once
Regulatory Approval is received, not to launch and Commercialize, at least one
Licensed Product (for non-diagnostic uses) in the Field in the applicable Major
Market(s) ; or

 

(B)           Merck has in fact discontinued Development and Commercialization
activities for *** Licensed Products (for *** uses) in the Field for the
applicable Major Market(s) ;

 

provided, however, that for purposes of clause 3.14(b)(2)(B):

 

(X)          until Regulatory Approval has been obtained (for *** uses) for the
first Licensed Product either in *** Major Market Countries ***, activities
conducted for the Development of Licensed Products for *** Major Market
Countries ***, shall be deemed activities for the Development of Licensed
Products for ***;

 

(Y)           until Regulatory Approval has been obtained (for *** uses) both
for any Licensed Product in *** Major Market Countries ***, activities conducted
for the Development of Licensed Products for *** (prior to first Regulatory
Approval of a Licensed Product in ***) *** Major Market Countries *** (prior to
first Regulatory Approval of a Licensed Product *** Major Market Country ***)
shall be deemed activities for the Development of Licensed Products for ***; and

 

(Z)           Once Regulatory Approval for the first Licensed Product has been
obtained (for *** uses) (i) in *** Major Market Country ***, Development
activities (excluding Phase IV Studies and other activities to support the
approved label) in *** shall deemed activities for the Development of Licensed
Product *** Major Market Countries ***, and (ii) *** Major Market Countries ***,
but not in ***, Development activities (excluding Phase IV Studies and other
activities to support the approved label) in such so approved Major Market
Country(ies) *** shall deemed activities for the Development of Licensed Product
in ***.

 

(3)          Consequences of Cessation.  Subject to Section 3.14(b)(4), if Merck
Ceases Development and Commercialization of *** Licensed Product (for *** uses)
in the Field *** Major Market Countries ***, then this Agreement shall be deemed
terminated (effective *** after the written notice or confirmation provided by
Merck pursuant to Section 3.14(b)(1) or upon

 

32

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

determination in accordance with Section 11.4 that Development and
Commercialization has Ceased, as applicable) for convenience by Merck pursuant
to Section 10.4 with respect to (i) all countries in ***, if Merck has so Ceased
Development and Commercialization of *** Licensed Product for ***, (ii) ***, if
Merck has so Ceased Development and Commercialization of *** Licensed Product
for *** Major Market Countries ***, and (iii) ***, if Merck has so Ceased
Development and Commercialization of *** Licensed Products for ***; provided,
however, that in the event this Agreement terminates with respect to ***
pursuant to this Section 3.14(b)(3) and Merck or its Affiliate *** has submitted
an NDA for any Licensed Product (for *** uses) in *** at the time of such
termination, then such termination shall not apply with respect to ***, as
applicable.  In the event that this Agreement has been terminated with respect
to ***, then this Agreement shall concurrently terminate with respect to ***. 
As used herein, “***” means ***, “***” means ***, and “***” means the countries
listed on Schedule 3.14(b)(3).  Lpath expressly acknowledges and agrees that a
Cessation of Development and Commercialization of Licensed Products (for ***
uses) in the Field (i) shall in no event be considered a material breach by
Merck of this Agreement, (ii) Section 10.5 of this Agreement shall not apply,
and (iii) shall in no event entitle Lpath to seek damages from Merck based on
such Cessation (provided, for clarity, that the foregoing shall not be construed
to release Merck from other liabilities, if any, accrued prior to such
Cessation, or arising from a breach by Merck of the provisions of Article 10 or
Schedule 10.8, or with respect to future payment and other obligations pursuant
to this Agreement in the event this Agreement is not terminated in its
entirety).

 

(4)          No Cessation Following Launch in *** if Licensed Product Failed. 
Notwithstanding Section 3.14(b)(3), if: (i) Merck has obtained Regulatory
Approval and is Commercializing a Licensed Product (for *** uses) in *** Major
Market Countries ***;  (ii) while Merck continues such Commercialization
referred to in (i), Merck Ceases Development and Commercialization of at least
one Licensed Products (for *** uses) in another Major Market; and (iii) the
reason for Merck Ceasing Development and Commercialization in such Major Market
is based upon clinical trial results which do not support continued conduct of
activities for the next stage of Development for the applicable Major Market for
which Merck has Ceased Development and Commercialization, then
Section 3.14(b)(3) shall not apply to terminate this Agreement with respect to
the applicable territory for so long as Merck Commercializes such Licensed
Product (for *** uses) in *** Major Market Countries ***.  In the event that
there is a dispute between the Parties as to whether the clinical trial results
do not support continued conduct of activities for the next stage of Development
for the applicable Major Market, such matter shall be resolved in accordance
with Section 11.4 (unless earlier resolved by the Parties in accordance with
Section 11.2).

 

33

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

3.15                          Annual Reporting.  Merck shall, on each
anniversary of receipt by Lpath of the Development Transfer Notice, provide
Lpath with a written report summarizing in reasonable detail its Development
and, as applicable, Commercialization activities conducted during the prior
Calendar Year.

 

3.16                          Trademarks.  As between Lpath and Merck, Merck
shall have the sole authority to select, register, maintain, and defend
trademarks for the Licensed Products for use in the Field (the “Marks”) and
shall own all such Marks.  For clarity, Lath hereby expressly retains all right,
title, and interest in the trademarks iSONEP™ and ASONEP™, and shall own and
have the sole authority to select any trademarks used in connection with Ocular
Products (including formulations of sonepcizumab intended for use in ocular
Indications); Lpath grants no rights, expressly or by implication, to Merck with
respect to such trademarks, except that Lpath shall, at Merck’s request, grant
to Merck an exclusive license to use the trademark ASONEP™ solely in connection
with the Commercialization of Licensed Product in a manner consistent with the
terms and conditions of this Agreement.  Such license shall ***, and shall after
the Royalty Term ***.  All uses of the Marks shall comply with all applicable
laws and regulations (including, without limitation, those laws and regulations
particularly applying to the proper use and designation of trademarks in the
applicable countries).  Neither Party shall, without the other Party’s prior
written consent, use any trademarks of the other Party or use any trademarks
confusingly similar to trademarks of the other Party.

 

ARTICLE 4
REGULATORY MATTERS

 

4.1                                Regulatory Filings.  As between Merck and
Lpath, after delivery of the Development Transfer Notice, Merck shall own and
maintain all regulatory filings and Regulatory Approvals for the Licensed
Products, including all INDs and NDAs.  It is understood and agreed that nothing
herein shall preclude Lpath or its Affiliates from referencing IND number 100429
in regulatory filings for Ocular Products, or using data therein in support of
regulatory filings for Ocular Products, or from authorizing Third Parties to do
so.  Lpath shall provide reasonable assistance to Merck, its Affiliates *** in
the preparation of and filing for any INDs, IND amendments or NDAs with respect
to Licensed Products for use in the Field.  Such assistance shall include, in
particular, Lpath providing Merck with a complete electronic copy of all
relevant documentation submitted to the FDA in the context of IND number 100429
necessary to enable Merck to submit its own IND for Licensed Products in the
Field, and to allow Merck to cross-reference such INDs held by Lpath.  Merck
shall provide Lpath with complete electronic copies of filings (including serial
submissions) submitted to the FDA and EMEA; provided, however, that Lpath shall
not have any right of reference with respect to data contained therein (other
than data, if any, that was

 

34

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

included, at the time of transfer, in an IND or other regulatory filing
transferred from Lpath to Merck and other data, if any, that was otherwise
provided to Merck by Lpath) unless Merck agrees in writing.  For the avoidance
of doubt, Lpath retains the right to use data generated by Lpath (or its
Affiliates, contractors or licensees) in support of Development and
Commercialization (including use in regulatory filings) for Ocular Products or
other products outside the Field, regardless of whether such data is provided to
Merck hereunder for use in connection with Licensed Products in the Field.

 

4.2                                Communications with Authorities. Merck (or
one of its ***) shall be responsible for and act as the sole point of contact
for communications with Regulatory Authorities in connection with the
Development, Commercialization, and manufacturing of Licensed Products after the
end of the communications relating to the Ongoing Trial that were initiated by
Lpath before the Development Transfer Date.  Following the Development Transfer
Date, Lpath shall not initiate, with respect to any Licensed Product, any
meetings or contact with Regulatory Authorities without Merck’s prior written
consent.  To the extent Lpath receives any written or oral communication from
any Regulatory Authority relating to a Licensed Product in the Field, Lpath
shall (i) refer such Regulatory Authority to Merck, and (ii) as soon as
reasonably practicable, notify Merck and provide Merck with a copy of any
written communication received by Lpath or, if applicable, complete and accurate
minutes of such oral communication.

 

4.3                                Adverse Event Reporting.

 

(a)           The Parties agree, within *** after the Development Transfer Date,
to commence negotiations of a detailed pharmacovigilance agreement.  Such
pharmacovigilance agreement shall provide for the exchange by the Parties of any
information of which a Party becomes aware in the Territory concerning any side
effect, injury, toxicity or sensitivity reaction, or any unexpected incident, in
or involving a research patient or subject or, in the case of non-clinical
studies, an animal in a toxicology study, and the seriousness thereof, whether
or not determined to be attributable to any Licensed Product or Compound
(hereinafter “Adverse Experience”), including information regarding Adverse
Experiences received by either Party from Third Parties.  It is understood that
each Party and its Affiliates or licensees/sublicensees shall have the right to
disclose such information as reasonably necessary to comply with Regulatory
Authorities within the Territory with respect to their filings and activities
related to Compounds, Licensed Products or Ocular Products, as applicable.

 

(b)           With respect to Adverse Experiences that are serious and
associated with the use of any Licensed Product, whether or not determined to be
attributable to any such Licensed Product (hereinafter “Serious Adverse
Experience”), (i) in the event either Party receives a Serious Adverse
Experience report from any Third Party, the Party receiving such report shall
notify the other Party in writing

 

35

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

within two (2) calendar days of receipt of such report, and (ii) in the event a
Serious Adverse Experience report is to be generated by either Party, such Party
shall provide its report to the other within four (4) calendar days for death
and life threatening, and seven (7) calendar days for all other Serious Adverse
Experience reports.

 

(c)           With respect to INDs filed by Merck, Merck shall be responsible
for reporting to Regulatory Authorities any Adverse Events, whether in
non-clinical or clinical studies for or during Commercialization of any Licensed
Product in the Field in compliance with the requirements of the United States
Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 321 et seq., the regulations
promulgated thereunder, and equivalent foreign Laws.  It is understood that
these Adverse Experience reporting requirement provisions are based on the
policies and procedures of Merck and regulatory requirements.

 

(d)           The relevant information can be transmitted by e-mail, facsimile,
overnight courier or any other means the Parties agree in the separate
pharmacovigilance agreement.

 

Transmission to Lpath:

 

Drug Safety

 

 

Vice President of Drug Development

 

 

Lpath, Inc.

 

 

6335 Ferris Square, Suite A

 

 

San Diego, California 92121

 

 

United States of America

 

 

***

 

 

Facsimile: 1-858-678-0900

 

 

 

Transmission to Merck:

 

Global Drug Safety

 

 

Frankfurter Straße 250

 

 

64293 Darmstadt, Germany

 

 

Drug Safety Mailbox:

 

 

Drug.safety@merck.de

 

 

Facsimile: ***

 

ARTICLE 5
FINANCIAL PROVISIONS

 

5.1                                Initial Fee.  In partial consideration of
Lpath’s grant of the rights and licenses to Merck and performance of its
obligations hereunder, Merck shall make, or cause to be made, to Lpath a one
time payment of USD four million ($ 4,000,000) ***.

 

36

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

5.2                                Monthly Funding.  Commencing with the first
full calendar month after the Effective Date, Merck shall make monthly payments
of USD *** during each month of the Initial Development Period, whether extended
or not. Such payments shall be made initially on the *** day of the first full
calendar month after the Effective Date and on or before that monthly
anniversary for each month that Lpath activities during the Initial Development
Period will be funded.  In addition, in the event that (i) Merck elects to
extend the Initial Development Period, as such extension is provided for in
Section 3.1, and ***, then, in addition to and together with the *** funding
described above, Merck shall make payment to Lpath, per extended month, of a
monthly extension fee in the amount of ***such that the monthly funding totals
USD ***($ ***). In the event, however, that (i) Merck elects to extend the
Initial Development Period, as such extension is provided for in Section 3.1,
and (ii) ***Development Milestones 1 through 4***, so that the *** funding
remains at ***.

 

5.3                                Initial Development Period Milestone
Payments.  In recognition of Lpath achieving certain milestones during the
Initial Development Period; Merck shall make, or cause to be made, to Lpath,
milestone payments of USD *** ($ ***)*** after the first achievement of each of
the following milestone events:

 

Development Milestone 1:

 

Improvement of current cell line production or development of a new cell line
with a level of expression at least ***. The purified antibody produced from the
new clone or improved production using the current clone shall, for purposes of
this Section 5.3 and the Development Plan only, be referred to as the “Resulting
Product”***.

 

Development Milestone 2:

 

Completion***of the following:***(a)            Repeat-dose toxicity study (at
least 13 weeks) in non-human primates including immunotox endpoints***.

 

Development Milestone 3:

 

Demonstration using currently available clinical material, that (a) the Product
has a terminal elimination half-life in humans of at least ***.

 

Development Milestone 4:

 

Any one of the following from Clinical Trials of Licensed Products:

 

(a)                                  Provide evidence demonstrating dose related
effect across at least two (2) Product dose levels on biomarker(s) that are
considered a direct function of S1P pathway inhibition ***or relevant surrogate
biomarkers ***)

 

37

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

measured using a generally used and scientifically accepted assay;*** [or]***.

 

***.

 

For greater certainty, the Parties understand and agree that the total of
Merck’s Development Milestone payments under this Section 5.3 shall in no event
exceed USD eight million ($ 8,000,000).  Lpath shall promptly notify Merck in
writing of the occurrence of any such milestone event, and deliver to Merck all
supporting documentation.

 

5.4                                Development Transfer Fee.  Upon delivery by
Merck to Lpath of the Development Transfer Notice a development transfer fee in
the amount of USD***twenty eight million ($ 28,000,000) shall become due and
payable in the following installments:

 

(a)         USD *** ($ ***) within ten (10) days of receipt by Lpath of the
Development Transfer Notice;

 

(b)        USD *** ($ ***) within ten (10) days of delivery by Lpath to Merck of
a Phase I Trial report (which may be a preliminary or interim report, provided
that in any event the Phase Ia portion of the report is complete) containing
data from the Phase I Trial(s) that does not contraindicate Phase II Trial(s);

 

(c)         USD *** ($ ***) within ten (10) days of completion of the Technology
Transfer Plan and the Manufacturing Transfer Plan, as agreed by the JSC;

 

(d)        USD *** ($ ***) within ten (10) days of (i) delivery by Lpath to
Merck of an outline of a draft protocol for a Phase II Trial (including required
and completed supporting key preclinical studies), and (ii) the earlier of (aa)
180 days after the Development Transfer Notice, or (bb) Initiation of the first
Phase II Trial sponsored by Merck (or its Affiliate or Sublicensee), provided
however, that irrespective of the conditions set forth in (i) and (ii) above,
payment will be made by Merck pursuant to this subsection (d) in any event
within ten (10) days of Initiation of the first Phase II Trial sponsored by
Merck (or its Affiliate or Sublicensee);

 

(e)         USD *** ($ ***) within ten (10) days of the first grant by the
United States Patent and Trademark Office of a patent claim within the Lpath
Patents that covers *** ; and

 

(f)           USD *** ($ ***) within ten (10) days of the first grant by the
European Patent Office of a patent claim within the Lpath Patents that covers
***.

 

38

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

5.5          Unpaid Development Milestones and Unpaid Monthly Funding in
Addition to Development Transfer Fee.  Upon delivery by Merck to Lpath of the
Development Transfer Notice, Merck shall make the following payments to Lpath,
which payments shall be made in addition to the payments set forth in
Section 5.4 above and concurrent with the payment set forth in Section 5.4(a):

 

(a) All Development Milestone payments set forth in Section 5.3 above, that have
not been paid already by Merck, whether or not the milestone events described in
Development Milestones 1 through 4 have been met, and

 

(b) any monthly funding set forth in Section 5.2 above for any remaining month
of the Initial Development Period (which shall be deemed to be extended for the
purposes of this Section 5.5(b) such that it is eighteen (18) months) for which
the monthly funding has not already been paid for by Merck prior to sending the
Development Transfer Notice.

 

5.6       Milestone Payments.  As further partial consideration for Lpath’s
grant of the rights and licenses to Merck and performance of its obligations
under this Agreement, Merck shall make, or cause to be made to Lpath, the
following milestone payments within *** after the *** milestone events with
respect to the *** Licensed Product to reach the applicable milestone.  The
Parties understand and agree that the milestone payments shall differ, as
specified below, based on ***.  Merck shall notify Lpath in writing within ***
of the occurrence of any such milestone event.

 

5.6.1                                                                        
Milestone Payments For ***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

 

 

***

 

 

39

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

5.6.2                                                                            
Milestone Payments For ***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

***

 

 

5.6.3                                                                            
Milestone Payments For ***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

 

 

***

 

 

5.6.4                        A milestone event that occurs in or with respect to
the *** shall mean any such event in or with respect to any one of ***.

 

5.6.5                        With respect to each milestone event listed above
in this Section 5.6, the milestone payment to be made under this Agreement shall
be due and payable ***.

 

5.6.6                        If, upon achievement of any milestone event
described in Sections 5.6.1, 5.6.2, and 5.6.3 for the first commercial sale of a
Licensed Product in *** for ***.

 

5.7                                 Commercial Event Payments

 

As further partial consideration for Lpath’s grant of rights and licenses to
Merck and performance of its obligations under this Agreement, Merck shall pay
Lpath the following amounts for the first achievement of the following
commercial event milestones:

 

***if the worldwide aggregate Net Sales for all Licensed Products exceed for the
first time USD ***if the worldwide aggregate Net Sales for all Licensed Products
exceed cumulatively for the first time USD ***Merck shall notify Lpath in
writing within *** following its achievement of each such commercial event, and
the corresponding commercial event payment shall be made by Merck within *** of
***.

 

40

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

For the avoidance of doubt, each aforementioned commercial event payment shall
be payable ***.

 

 

5.8                                                 Royalty Payments for
Licensed Products.

 

(a)           As further consideration for Lpath’s performance of its
obligations under this Agreement and its grant of the rights and licenses to
Merck hereunder, Merck shall, during the Royalty Term (on a Licensed Product-by
Licensed Product and a country-by-country basis), pay to Lpath running royalties
on Net Sales of Licensed Products, at the percentage rates set forth below
determined based on Net Sales of all Licensed Products in the Territory,
(subject to Sections 5.10(a) through (c) below):

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

For clarity, the applicable royalty rate(s) for the purposes of calculating the
royalties payable by Merck shall be determined based upon the aggregate Net
Sales of all Licensed Products sold in ***.  By way of illustration, assume in
*** that (i) worldwide *** aggregate Net Sales of all Licensed Products were
***, and (ii) ***.  The total royalties due and payable by Merck to Lpath for
such Net Sales would be ***

 

(b)   For purposes of determining whether a royalty threshold or a commercial
event milestone described in Section 5.7 above, has been attained, only Net
Sales that are subject to a royalty payment shall be included in the total
amount of Net Sales and any Net Sales for which the Royalty Term has expired
shall be excluded.  In addition, in no event shall the manufacture of a Licensed
Product give rise to a royalty obligation.  For clarity, Merck’s obligation to
pay royalties to Lpath under this Article 5 is imposed only once with respect to
the same unit of Licensed Product regardless of the number of Lpath Patents
pertaining thereto.

 

5.9                                 Existing Third Party License Agreements. 
Lpath shall maintain the Existing Third Party License Agreements set forth in
Schedule 1.20 at its own cost and expense, and shall continue to be responsible
for making payments to such Third Parties in a timely manner and to the extent
set forth in each of such Existing Third Party License Agreement, subject to
Merck meeting its obligations under this Agreement, including timely payment of
all amounts due to Lpath hereunder.  Notwithstanding the foregoing, Merck agrees
to reimburse Lpath for 100% of the payments owed by Lpath to Lonza Biologics PLC
(“Lonza”) pursuant to that

 

41

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

certain license agreement between Lpath and Lonza dated August 8, 2006 for use
by Lpath and its collaborators of Lonza’s proprietary manufacturing technology
for expression systems used in manufacture of the Compound for Lpath prior to
the Effective Date.

 

5.10                           ***Reimbursements

 

(a)           Subject to the terms herein including the *** with respect to Net
Sales of Licensed Products under Section 5.10(b) below, if Merck, its Affiliates
*** enter into *** Agreement(s) for intellectual property reasonably necessary
for the Development or Commercialization of Licensed Products, the royalties due
to Lpath under Section *** with respect to Net Sales *** shall be ***.  For
clarity, *** *** with respect to Licensed Products for which *** pursuant to
Section *** shall be ***this Section 5.10(a).  If the Third Party License
Agreement covers products other than the Licensed Product, Merck shall ***
consistent with International Financial Reporting Standards and with Merck’s
internal accounting for such amounts.  Lpath shall be responsible for the timely
payment of any amounts due under any Existing Third Party Agreement, and in the
event that Lpath shall fail to make any payment when due under such Existing
Third Party Agreement and does not do so *** after receiving written notice of
such failure, Merck shall thereafter have the right to make such payment
directly to such Third Party on behalf of Lpath and in such event, (i) Merck
shall promptly notify Lpath in writing, and (ii) Lpath shall, within *** of such
notification, reimburse Merck one hundred percent (100%) of any such amounts
paid by Merck***.

 

(b)           In no event shall the royalty payments due to Lpath by Merck at
the then-applicable royalty rates be ***the first sentence of
Section 5.10(a) and Section 5.10(c).  In the event that Merck is not able to ***
under this Section 5.10(b) with respect to the Licensed Product due to *** this
Section 5.10 (b) with respect to the Licensed Product, Merck shall be ***
Section 5.8 pertaining to the Licensed Product in ***, provided however, that
***.

 

5.11                           ***Timing of Payment.  Royalties payable under
Section 5.8(a) shall accrue at the time *** Licensed Product *** and royalty
obligations that have accrued during *** shall be paid, *** within *** after the
end of *** *** during which the royalty obligation ***.

 

5.12                           Payments, Currency and Invoicing.  Each payment
to Lpath under this Agreement, once made, shall be non-refundable and
non-creditable against any other payment due to Lpath herein.  All payments to
Lpath hereunder shall be made by deposit of US Dollars in the requisite amount
to such bank account as Lpath may from time to time designate by written notice
to Merck.  With respect to sales not denominated in US Dollars, royalty amounts
owed shall first be calculated in the currency of sale, and then such amounts
shall be converted into

 

42

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

US Dollars using the exchange rate of ***.  The Parties may *** at the place of
payment or remittance.

 

5.13                           Royalty Reports and Records Retention.  Within
*** after the end of each *** during which the Licensed Products have been sold,
Merck shall deliver to Lpath, *** ***, a written report, on *** basis, of Net
Sales for such *** subject to royalty payments. Such report shall be deemed
“Confidential Information” of Merck subject to the obligations of Article 7 of
this Agreement. For *** after each sale of the Licensed Product, Merck shall
keep (and shall ensure that its Affiliates *** shall keep) complete and accurate
records of such sale in sufficient detail to confirm the accuracy of the royalty
calculations hereunder.

 

5.14                           Legal Restrictions. If at any time legal
restrictions prevent the remittance by Merck of all or any part of royalties on
Net Sales in any country, Merck shall have the right and option to make such
payment by depositing the amount thereof in local currency to an account in the
name of Lpath in a bank or other depository selected by Lpath in such country.

 

5.15                           *** Payments.  All payments under this Agreement
shall *** *** (a) *** (b) ***.  *** ***.

 

5.16                           Audits.

 

(a)           During the Term and for one Calendar Year thereafter, upon the
written request of Lpath, and not *** each ***, Merck shall permit, and shall
cause its Affiliates *** to permit, an independent certified public accounting
firm of nationally recognized standing selected by Lpath, and reasonably
acceptable to Merck or such Affiliate ***, to have access to and to review,
during normal business hours upon reasonable prior written notice, the
applicable records of Merck and its Affiliates *** to verify the accuracy of the
royalty reports and payments under this Article 5. Such review may cover the
records for sales made in any Calendar Year ending not more than two (2) years
prior to the date of such request. Any records so provided shall not be audited
more than *** (unless a discrepancy is identified in such audit and subsequent
audit of such records is reasonably necessary to resolve a dispute between the
Parties regarding such discrepancy). The accounting firm shall disclose to Lpath
and Merck only whether the royalty reports are correct or incorrect and the
specific details concerning any discrepancies.  No other information shall be
provided to Lpath.

 

(b)           If such accounting firm concludes that additional royalties were
owed during such period, Merck shall pay the additional royalties within ***
after the date Lpath delivers to Merck such accounting firm’s written report. 
If such accounting firm concludes that an overpayment was made, such overpayment
shall be fully creditable against amounts payable in subsequent payment periods.
Lpath shall pay for the cost of such audits, provided that, if auditing firm

 

43

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

determines that there has been an underpayment of greater than *** of the total
amount of royalties owed by Merck during the auditing period at issue, Merck
shall reimburse Lpath for all costs related to such audit.

 

(c)           Each Party shall treat all information that it receives under this
Section 5.16 in accordance with the confidentiality provisions of Article 7 of
this Agreement, and shall cause its accounting firm to enter into an acceptable
confidentiality agreement with the other Party obligating such firm to retain
all such financial information in confidence pursuant to such confidentiality
agreement, except to the extent necessary for such Party to enforce its rights
under the Agreement.

 

5.17                           Compulsory License. In the event that Lpath or
Merck receives a request for or notification of a Compulsory License anywhere in
the world, it shall promptly notify the other Party. If any Third Party obtains
a Compulsory License in the Territory, then Lpath or Merck (whoever has first
notice) shall promptly notify the other Party. For the avoidance of doubt, for
purposes of calculating the royalties due Lpath under Section 5.8 with respect
to sales of the Licensed Product by any compulsory licensee, Merck’s Net Sales
from such sales shall be calculated based solely on the actual royalty payments,
if any, paid by the compulsory licensee to Merck or its Affiliates under the
Compulsory License.

 

5.18                           Taxes.

 

(a)                                    Lpath shall be responsible for the
payment of any and all taxes levied on account of royalties and other payments
paid to Lpath by Merck or its *** under this Agreement, other than any value
added tax or similar tax. If applicable Law requires that taxes be deducted and
withheld from royalties or other payments paid under this Agreement, Merck shall
(a) deduct those taxes from the payment; (b) pay the taxes to the proper
Governmental Body; (c) send evidence of the obligation together with proof of
payment to Lpath within *** following such payment, such evidence and proof to
be reasonably satisfactory to Lpath; (d) remit to Lpath the net amount, after
deductions or withholding made under this Section 5.18(a), and (e) cooperate
with Lpath in any way reasonably requested by Lpath, to obtain available
reductions, credits or refunds of such taxes.  Notwithstanding the foregoing, if
Lpath provides Merck with a written confirmation from the competent U.S. tax
authority that Lpath has its tax residence in the United States and any other
documents necessary for the application of the tax rate set forth in the Double
Taxation Convention existing between Germany and the United States of America,
then Merck shall not withhold any German tax from royalties paid or payments for
rights to Lpath under this Agreement so long as the exemption from withholding
tax set forth in such Double Taxation Convention remains in effect.  For
purposes of this Section 5.18(a), the Parties assume that Lpath shall be the
beneficial owner of both the royalty payments and the payments for the rights.

 

44

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

(b)                                    It is understood and agreed between the
Parties that any payments described in this Agreement are expressed exclusive of
any value added tax or similar tax imposed upon such payments.  Value added tax
shall be added to all such payments where applicable .

 

ARTICLE 6
INVENTIONS AND PATENTS

 

6.1                                 Certification Under Drug Price Competition
and Patent Restoration Act.  Each Party shall immediately give written notice to
the other Party of any certification of which they become aware filed pursuant
to 21 U.S.C. Section 355(b)(2)(A) (or any amendment or successor statute
thereto) claiming that any Lpath Patents covering Compound or Licensed Product,
or the manufacture or use of each of the foregoing in or for the Field, are
invalid or unenforceable, or that infringement will not arise from the
manufacture, use or sale of a product by a Third Party.

 

6.2                                 Listing of Patents.  Merck shall have the
sole right to determine, with respect to Licensed Products in the Field, which
of the Lpath Patents, if any, shall be listed for inclusion in the Approved Drug
Products with Therapeutic Equivalence Evaluations pursuant to 21 U.S.C.
Section 355, or any successor law in the United States, together with any
comparable laws or regulations in any other country in the Territory.

 

6.3                                 Title to Inventions.

 

(a)           Lpath retains ownership of all Lpath Technology and Lpath
Confidential Information owned by Lpath as of the Effective Date, and Merck
retains ownership of all Merck Technology and Merck Confidential Information
owned by Merck as of the Effective Date.

 

(b)           As between the Parties, with respect to all inventions and other
subject matter conceived, generated, or otherwise made in connection with the
performance of activities pursuant to this Agreement, together with all
intellectual property rights therein, including Patent Rights, (collectively,
“Inventions”) made after the Effective Date and prior to termination of the
Initial Development Period, (i) Lpath shall own all right, title and interest in
all such Inventions made solely by Lpath personnel, (ii) Merck shall own all
right, title and interest in all such Inventions made solely by Merck personnel,
and (iii) *** all right, title and interest in all such Inventions that are made
jointly by personnel of Merck and Lpath (“***”), in each case, for the avoidance
of doubt, subject to the license(s) to the other Party set forth herein for so
long as such license remains in effect.  ***.

 

45

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

(c)           Inventorship of inventions and other intellectual property created
by the Parties in connection with this Agreement shall be determined in
accordance with United States Patent Law.

 

6.4                                 Further Assurances.   Lpath shall require
all of its employees, and use its best efforts to require its contractors and
agents, and any Affiliates and Third Parties working on its behalf under this
Agreement (and their respective employees, contractors and agents), to assign to
Lpath any Lpath Technology.

 

6.5                                 Patent Prosecution and Maintenance.

 

(a)                   Lpath Patents.  Lpath shall have the sole right to control
the Prosecution and Maintenance of Lpath Patents, in its discretion and at its
expense; provided, however, that Lpath agrees to Prosecute and Maintain such
Lpath Patents in at least the territories specified in Schedule 6.5(a) (the
“Core Countries”) during the term of Merck’s license hereunder, unless otherwise
agreed by Merck.  Lpath shall keep Merck reasonably informed of the course of
the Prosecution and Maintenance of Lpath Patents or related proceedings (e.g.
interferences, oppositions, reexaminations, reissues, revocations or
nullifications) in *** in a timely manner, and shall reasonably consider the
advice and recommendations of Merck.  Lpath and Merck further agree that Merck
shall have a reasonable opportunity to review and comment, either directly or
indirectly through outside patent counsel selected by Merck and reasonably
acceptable to Lpath, on the design and implementation of Lpath patent strategy
to the extent Lpath Patents are concerned, and Lpath shall reasonably consider
Merck’s comments.  In the event that Merck requests that Lpath file, Prosecute
and/or Maintain any Lpath Patent in a country outside the Core Countries in
which Lpath has not elected to do so, Lpath agrees to undertake such filing,
Prosecution and/or Maintenance at Merck’s expense.  Lpath may determine, in its
sole discretion, to abandon, cease prosecution or not maintain or prepare and
file (including, without limitation, filing of a priority patent application and
filing of a patent application in any jurisdiction in the Territory claiming
priority to a priority application) any Lpath Patent anywhere in the Territory,
subject to Section 6.5(b).  For purposes of this Agreement, “Prosecution and
Maintenance” means, with regard to a Patent, the preparing, filing, prosecuting
and maintenance of such Patent, as well as re-examinations, reissues, requests
for Patent term extensions and the like with respect to such Patent, together
with the conduct of interferences, the offence and defense of oppositions and
other similar proceedings with respect to the particular Patent; and “Prosecute
and Maintain” shall have the correlative meaning.  At Lpath’s request, Merck
will provide Lpath with reasonable assistance in prosecuting Lpath Patents to
the extent possible, including providing such data in Merck’s Control that is,
in Lpath’s reasonable judgment, needed to support the prosecution of an Lpath
Patent.  Lpath shall provide Merck with a *** update of the complete patent
status of the Lpath

 

46

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

Patents in all Core Countries and such other countries where Lpath Prosecutes
and Maintains Lpath Patents at Merck’s request.

 

(b)                   Election not to Prosecute or Maintain Lpath Patents.  If
Lpath elects not to Prosecute or Maintain an Lpath Patent in any country or
possession in the Territory, then it shall notify Merck in writing at least ***
before any deadline applicable to the filing, prosecution or maintenance of such
Lpath Patent, as the case may be, or any other date by which an action must be
taken to establish or preserve such Lpath Patent in such country or possession. 
In such case, by no later than *** before any deadline applicable to the filing,
prosecution or maintenance of such Lpath Patent, or any other date by which an
action must be taken to establish or preserve such Lpath Patent in such country
or possession, Merck shall have the right, but not the obligation, to pursue the
filing or support the continued Prosecution or Maintenance of such Lpath Patent
(which shall remain an Lpath Patent), at Merck’s expense; provided, however,
that if one or more such countries is a Core Country, or a country in which
Merck has requested that Lpath Prosecute and Maintain such Lpath Patent at
Merck’s expense as provided in Section 6.5(a), then with respect to *** *** for
purposes of *** (including application of the provisions of Section ***).

 

(c)                   Patent Term Extension.  With respect to patent term
extensions, the Parties shall cooperate in determining, if applicable, which of
such Lpath Patents should be extended, and Lpath shall use Commercially
Reasonable Efforts to obtain patent term extensions for such Lpath Patents. 
Merck shall provide Lpath with all relevant information, documentation and
assistance in this respect.  Any such assistance, supply of information and
consultation shall be provided promptly. In the event that any election with
respect to obtaining patent term extensions is to be made, Merck shall have the
right to make such elections in its sole discretion.

 

(d)                   *** ***.  With respect to any *** ***, each Party shall
promptly disclose to the JSC (or, if the JSC has been dissolved, directly to the
other Party) any *** made by or under its authority during the Term of this
Agreement.  *** shall have the *** be responsible for, and control the
Prosecution and Maintenance of Patents covering such *** (“***”) in each
country.  If *** elects in its sole discretion not to Prosecute or Maintain a
*** in any country or possession in the Territory, then it shall notify *** in
writing at least *** before any deadline applicable to the filing, prosecution
or maintenance of such ***, as the case may be, or any other date by which an
action must be taken to establish or preserve such *** in such country or
possession, and in such case *** shall have the right, but not the obligation,
to pursue the filing or support the continued Prosecution or Maintenance of such
*** (which shall remain a ***).  The Parties shall ***Prosecution and
Maintenance of ***; provided, however, that upon *** written notice, either
Party may elect not to ***Prosecution and Maintenance of

 

47

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

***, in which event (i) the other Party shall be free, in its discretion, to
control the Prosecution and Maintenance of such *** in such country ***, and
(ii) if either Party so elects *** Prosecution and Maintenance for a ***, such
Party shall no longer *** hereunder with respect to such *** in the applicable
country.  For clarity, the election of either Party *** Prosecution and
Maintenance of any *** shall not affect ***.  The Party controlling Prosecution
and Maintenance of a *** (the “Prosecuting Party”) shall provide the other an
opportunity to review and comment upon the text of the applications within the
*** filed after the Effective Date at least *** before filing with any patent
office.  The Prosecuting Party shall provide the other Party with an electronic
copy of each patent application within the*** as filed, together with notice of
its filing date and serial number.  The Prosecuting Party shall keep the other
Party advised of the status of all material communications to and from
applicable patent offices, actual and prospective filings or submissions
regarding ***, and shall give the other Party an opportunity to review and
comment in advance on any such communications, filing and submissions proposed
to be sent to any patent office.  Each Party agrees to provide the other Party
with all information necessary or desirable to enable the other Party to comply
with the duty of candor/duty of disclosure requirements of any patent authority.

 

6.6                                 Enforcement of Patents.

 

(a)           Notice.  If either Party believes that an Lpath Patent *** is
being infringed by a Third Party or if a Third Party claims that any Lpath
Patent *** is invalid or unenforceable, in each case with respect to such Third
Party’s manufacture, sale, offer for sale, use or importation of a Licensed
Product in and for the Field (collectively, “Infringing Activities”), the Party
possessing such knowledge or belief shall notify the other Party and provide it
with details of such infringement or claim that are known by such Party.  As
between the Parties, the right to enforce such Lpath Patent *** with respect to
such infringement, or to defend any declaratory judgment action with respect
thereto, or to compromise or settle such infringement claim or declaratory
judgment action, in each case to the extent the same pertains to Infringing
Activities (each, an “Enforcement Action”) shall be as set forth in this
Section 6.6.  For purposes of this Agreement, “Initiating” or to “Initiate”,
with respect to an Enforcement Action, refers to bringing an infringement claim
or defending a declaratory judgment action, or compromising or settling such
infringement claim or declaratory judgment action.  For clarity, this
Section shall not apply with respect to alleged infringing activities with
respect to Ocular Products or other products outside the Field.

 

(b)           Right to bring an Action.  Merck shall have the primary right to
attempt to resolve such Infringing Activities, including by taking and
controlling an Enforcement Action with respect to the Lpath Patents ***.  If
Merck does not intend to prosecute or defend an Enforcement Action, Merck shall
promptly

 

48

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

inform Lpath.  If Merck does not take an Enforcement Action with respect to such
an infringement or claim within *** following notice thereof or a request by
Lpath to do so, Lpath shall have the right to take and control an Enforcement
Action in the name of either *** Parties.  The Party taking such Enforcement
Action shall have the sole and exclusive right to select counsel for any suit
initiated by it pursuant to this Section 6.6.  Notwithstanding the foregoing, in
the event that Merck has tried to prosecute or defend an Enforcement Action, and
the competent court has denied Merck’s standing to prosecute or defend, then
Lpath shall, upon Merck’s request, prosecute or defend such Enforcement Action
at Merck’s expense.

 

(c)           Costs of an Action.  Subject to the respective indemnity
obligations of the Parties set forth in Article 9, the Party taking an
Enforcement Action under Section 6.6(b) shall pay all costs associated with such
Enforcement Action, other than (subject to Section 6.6(e)) the expenses of the
other Party if the other Party elects to join such Enforcement Action.  Each
Party shall have the right to join an Enforcement Action taken by the other
Party at its own expense.

 

(d)           Settlement.  Neither Party shall settle or consent to any judgment
or otherwise compromise any Enforcement Action by admitting that any Lpath
Patent or Joint Patent is invalid or unenforceable without the other Party’s
prior written consent, which consent shall not be unreasonably withheld or
delayed, and, (i) in the case of Lpath, Lpath may not settle or otherwise
compromise an Enforcement Action in a way that adversely affects or would be
reasonably expected to adversely effect Merck’s rights or benefits hereunder
with respect to the Licensed Product in and for the Field, without Merck’s prior
written consent, which consent shall not be unreasonably withheld or delayed,
and (ii) in the case of Merck, Merck may not settle or otherwise compromise an
Enforcement Action in a way that adversely affects or would be reasonably
expected to adversely effect Lpath’s rights or benefits with respect to Ocular
Products or other products outside the Field without Lpath’s prior written
consent, which consent shall not be unreasonably withheld or delayed.

 

(e)           Reasonable Assistance.  The Party not taking an Enforcement Action
shall provide reasonable assistance to the other Party, including providing
access to relevant documents and other evidence and making its employees
available, subject to the other Party’s reimbursement of any out-of-pocket
expenses incurred by the non-enforcing or non-defending Party in providing such
assistance.

 

(f)           Distribution of Amounts Recovered.  Any amounts recovered by the
Party taking an Enforcement Action pursuant to this Section 6.6, whether by
settlement or judgment, shall first be applied to pro-rata reimbursement of the
unreimbursed legal fees and expenses incurred by the Parties in such Enforcement
Action, and any remainder shall be shared between the Parties with the Party
taking or controlling the Enforcement Action receiving *** of any

 

49

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

amount recovered and the other Party *** of any amount recovered.  If in
connection with settlement of such an Enforcement Action Merck or its Affiliate
***; provided, however, that if such ***.

 

6.7                                Third Party Actions Claiming Infringement.

 

(a)           Notice.  If a Party becomes aware of any claim or action by a
Third Party against either Party that claims that the Licensed Product, or its
use, Development, manufacture or sale in or for the Field infringes such Third
Party’s intellectual property rights (each, a “Third Party Action”), such Party
shall promptly notify the other Party of all details regarding such claim or
action that is reasonably available to such Party.

 

(b)           Right to Defend.  Merck shall have the primary right, at its sole
expense, but not the obligation, to defend a Third Party Action described in
Section 6.7(a) through counsel of its choosing, subject to Section 6.7(c). 
Lpath shall have the right to join any defense brought by Merck, with its own
counsel at its own expense, or in the event that Merck declines or fails to
assert its intention to defend such Third Party Action within *** of
receipt/sending of notice under Section 6.7(a), then Lpath shall have the right,
but not the obligation, to defend such Third Party Action to the extent legally
permissible.  The Party defending such Third Party Action shall have the sole
and exclusive right to select its counsel for such Third Party Action.

 

(c)           Consultation.  The Party defending a Third Party Action pursuant
to Section 6.7(b) shall be the “Controlling Party.”  The Controlling Party shall
consult with the non-Controlling Party on all material aspects of the defense. 
The non-Controlling Party shall have a reasonable opportunity for meaningful
participation in decision-making and formulation of defense strategy.  The
Parties shall reasonably cooperate with each other in all such actions or
proceedings.  The non-Controlling Party will be entitled to be represented by
independent counsel of its own choice at its own expense.

 

(d)           Appeal. In the event that a judgment in a Third Party Action is
entered against the Controlling Party and an appeal is available, the
Controlling Party shall have the first right, but not the obligation, to file
such appeal.  In the event the Controlling Party does not desire to file such an
appeal, it will promptly, in a reasonable time period (i.e., with sufficient
time for the non-Controlling Party to take whatever action may be necessary)
prior to the date on which such right to appeal will lapse or otherwise
diminish, permit the non-Controlling Party to pursue such appeal at such
non-Controlling Party’s own cost and expense.  If applicable Law requires the
other Party’s involvement in an appeal, the other Party shall be a nominal party
of the appeal and shall provide reasonable cooperation to the appealing Party at
the appealing Party’s expense.

 

50

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

(e)           Costs of an Action.  Subject to the respective indemnity
obligations of the Parties set forth in Article 9, the Controlling Party shall
pay all costs associated with such Third Party Action other than the expenses of
the other Party if the other Party elects to join such Action.  Each Party shall
have the right to join an Third Party Action defended by the other Party, at its
own expense.

 

(f)           No Settlement Without Consent.  No Controlling Party shall settle
or otherwise compromise any Third Party Action by admitting that any Lpath
Patent or Joint Patent is invalid or unenforceable without the non-Controlling
Party’s prior written consent, and, (i) in the case of Lpath, Lpath may not
settle or otherwise compromise a Third Party Action in a way that adversely
affects or would be reasonably expected to adversely effect Merck’s rights and
benefits hereunder with respect to the Licensed Product in and for the Field
without Merck’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed, and (ii) in the case of Merck, Merck may not
settle or otherwise compromise an Enforcement Action in a way that adversely
affects or would be reasonably expected to adversely effect Lpath’s rights or
benefits with respect to Ocular Products or other products outside the Field
without Lpath’s prior written consent, which consent shall not be unreasonably
withheld or delayed.

 

ARTICLE 7
CONFIDENTIALITY

 

7.1                                Confidentiality Obligations.  Each Party
agrees that, for the Term and for *** thereafter, such Party shall, and shall
ensure that its officers, directors, employees and agents shall, keep completely
confidential and not publish or otherwise disclose and not use for any purpose
except as expressly permitted hereunder, or in the exercise of such Party’s
rights or licenses hereunder, any Confidential Information disclosed to it by
the other Party pursuant to this Agreement.  The foregoing obligations shall not
apply to any Confidential Information disclosed by a Party hereunder to the
extent that the receiving Party can demonstrate that such Confidential
Information:

 

(a)           was already known to the receiving Party or its Affiliates, other
than under an obligation of confidentiality, at the time of disclosure;

 

(b)           was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the receiving Party;

 

(c)           became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement;

 

51

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

(d)           was subsequently lawfully disclosed to the receiving Party or its
Affiliates by a Third Party without an obligation of confidentiality other than
in contravention of a confidentiality obligation of such Third Party to the
disclosing Party; or

 

(e)           was developed or discovered by employees or agents of the
receiving Party or its Affiliates who had no access to the Confidential
Information of the disclosing Party.

 

Notwithstanding the above obligations of confidentiality and non-use, a Party
may disclose information to the extent that such disclosure is reasonably
necessary in connection with:

 

(i)                              filing or prosecuting patent applications,
subject to the terms of Section 6.5;

 

(ii)                                prosecuting or defending litigation;

 

(iii)                            conducting pre-clinical studies or Clinical
Trials;

 

(iv)                             seeking Regulatory Approval of the Licensed
Product; or

 

(v)                           complying with applicable Law, including
securities Law and the rules of any securities exchange or market on which a
Party’s securities are listed or traded.

 

In making any disclosures set forth in clauses (i) through (v) above, the
disclosing Party shall, where reasonably practicable, give such advance notice
to the other Party of such disclosure requirement as is reasonable under the
circumstances and will use its reasonable efforts to cooperate with the other
Party in order to secure confidential treatment of such Confidential Information
required to be disclosed. In addition, in connection with any permitted filing
by either Party of this Agreement with any Governmental Body, included but not
limited to the U.S. Securities and Exchange Commission Agreement, the filing
Party shall endeavor to obtain confidential treatment of economic, trade secret
information and such other information as may be requested by the other Party,
and shall provide the other Party with the proposed confidential treatment
request with reasonable time for such other Party to provide comments, and shall
include in such confidential treatment request all reasonable comments of the
other Party.

 

7.2                                Publications.

 

(a)          Merck shall not publish any information relating to the Compound or
Licensed Products prior to the Development Transfer Date without Lpath’s

 

52

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

prior written consent.  Thereafter, Merck shall have the right to make
publications relating to Compounds and Licensed Products, in each case in the
Field, as it chooses, in its sole discretion, without the approval of Lpath.
Notwithstanding the preceding sentence, with respect to publications and
presentations submitted or disclosed by Merck prior to the first anniversary of
the Development Transfer Date, Merck agrees to deliver to Lpath a copy of the
proposed written publication or an outline of an oral disclosure at least ***
prior to submission for publication or presentation in which case Lpath shall
have the right (aa) to propose modifications to the publication or presentation
for patent reasons or trade secret reasons, and (bb) to request a reasonable
delay in publication or presentation in order to protect patentable
information.  If Lpath requests a delay within such *** period from the
Development Transfer Date, then Merck shall delay submission or presentation for
a period of up to an additional *** to enable the filing of patent
applications.  Upon expiration of such additional *** period, Merck shall be
free to proceed with the publication or presentation.  If Lpath, within such ***
period from the Development Transfer Date, requests modifications to the
publication or presentation, Merck shall edit such publication to prevent
disclosure of trade secret or proprietary business information prior to
submission of the publication or presentation.

 

(b)         Lpath shall have the right to make publications relating to the
Compounds or Ocular Products, including iSONEP, in each case outside the Field,
or other products outside the Field, as it chooses, in its sole discretion,
without the approval of Merck.

 

(c)          With respect to (i) Lpath’s Third Party collaborators for Compound
and Licensed Products in the Field (who are listed in Schedule 7.2 attached
hereto), (ii) Lpath Current Phase I Trial, and (iii) any other Ongoing Trial,
the Parties agree that on and after the Effective Date of this Agreement Lpath
shall have the right to publish the results created or developed by or in the
course of (i) through (iii), provided that Lpath delivers to Merck a copy of the
proposed written publication or an outline of an oral disclosure at least ***
prior to submission for publication or presentation.  Merck shall have the right
(aa) to propose modifications to the publication or presentation for patent
reasons or trade secret reasons, and (bb) to request a reasonable delay in
publication or presentation in order to protect patentable information.  If
Merck requests a delay, Lpath shall delay submission or presentation for a
period of up to an additional *** to enable the filing of patent applications. 
Upon expiration of such additional *** period, Lpath shall be free to proceed
with the publication or presentation.  If Merck requests modifications to the
publication or presentation, Lpath shall edit such publication to prevent
disclosure of trade secret or proprietary business information prior to
submission of the publication or presentation.  For clarity, after the

 

53

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

Development Transfer Date, Merck shall have the right, subject to the terms and
conditions of this Agreement, to use, in and for the Development of Licensed
Products in the Field, any data created or developed (i) by Lpath’s Third Party
collaborators for Compound and Licensed Products in the Field, (ii) in the Lpath
Current Phase I Trial, and (iii) in any other Ongoing Trial without further
compensation of Lpath or Lpath’s Third Party collaborators.  Notwithstanding the
foregoing, the Parties acknowledge and agree that terms of this
Section 7.2(c) shall apply, with respect to Lpath’s Third Party collaborators
for Compound and Licensed Products in the Field, only to the extent Lpath has
such rights under its agreement(s) with the applicable Third Party collaborator.

 

7.3                                Press Releases and Disclosure.

 

(a)          The proposed public announcement by the Parties of the execution of
this Agreement is set forth on Schedule 7.3 hereto.

 

(b)         Each Party may make such public announcements or disclosures as are
reasonably required to comply with applicable Law, including filings required to
be made under applicable rule of a public securities exchange, or as required by
court order.  In the event that either Party is reasonably required to make a
public announcement or disclosure to comply with applicable Law, including
filings required to be made under applicable rule of a public securities
exchange, or as required by court order, the Party required to make such
announcement or disclosure, if it legally may, shall give the other Party at
least two days to review and comment on such disclosure.  If a Party is not
legally able, or if it is not reasonably practicable, to give notice under the
previous sentence, the disclosing Party shall disclose only that information
reasonably required to be disclosed under Law and shall furnish the other Party
with a copy of its disclosure as soon as practicable after the making thereof. 
The Parties acknowledge that achievement of milestones for which Merck makes
payments to Lpath hereunder is material to Lpath.

 

(c)          After the Development Transfer Date, Merck shall have the right to
make any press releases with respect to Licensed Products in the Field as it
chooses, in its sole discretion, provided that Lpath shall have the opportunity
to review and comment upon any such press releases at least *** in advance of
its release.  Except to the extent otherwise provided in Section 7.3(b), Merck
shall not disclose information or data (or activities of Lpath, its Affiliates
or licensees) concerning Ocular Products or other products containing Compounds
outside the Field, or concerning Licensed Products that have reverted to Lpath
without the prior written consent of Lpath.

 

(d)         After the Development Transfer Date, except to the extent otherwise
provided in Section 7.3(b), Lpath shall not disclose information or data
concerning

 

54

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

Licensed Products in the Field (other than Licensed Products that have reverted
to Lpath), or confidential information of Merck regarding Merck’s (or its
Affiliates’ ***) activities regarding the foregoing without the prior written
consent of Merck.

 

(e)          Each Party shall be entitled to include in a press release or
public announcement the contents of any press release or public announcement has
previously been made in accordance with this Section 7.3 (including the initial
press release described in Section 7.3(a)), or other information that has
previously been publicly disclosed.

 

ARTICLE 8
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

8.1                                Representations and Warranties of Both
Parties.  Each Party represents and warrants to the other Party that, as of the
Effective Date:

 

(a)           such Party is duly organized and validly existing under the Laws
of the jurisdiction of its incorporation or organization;

 

(b)           such Party has taken all action necessary to authorize the
execution and delivery of this Agreement and the performance of its obligations
under this Agreement;

 

(c)           this Agreement is a legal and valid obligation of such Party,
binding upon such Party and enforceable against such Party in accordance with
the terms of this Agreement, except as enforcement may be limited by applicable
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles.  The execution, delivery and performance of this Agreement
by such Party does not conflict with, breach or create in any Third Party the
right to accelerate, terminate or modify any agreement or instrument to which
such Party is a party or by which such Party is bound, and does not violate any
Law of any Governmental Body having authority over such Party;

 

(d)           no consent by any Third Party or Governmental Body is required
with respect to the execution and delivery of this Agreement by either Party or
the consummation by either Party of the transactions contemplated hereby; and

 

(e)           such Party has all right, power and authority to enter into this
Agreement, to perform its obligations under this Agreement.

 

8.2                                Additional Representations and Warranties of
Lpath. Lpath represents and warrants to Merck, as of the Effective Date that:

 

55

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

(a)           To Lpath’s Knowledge, no claims have been asserted or threatened
in writing by any Person (i) challenging the validity, effectiveness,
enforceability, or ownership of Lpath Patents, and/or (ii) claiming that Lpath’s
activities prior to the Effective Date in connection with the manufacture and
Development of Licensed Products infringes any intellectual property right of
any Person;

 

(b)           To the Knowledge of Lpath, there is no material unauthorized  use,
infringement or misappropriation of any Lpath Technology related to Licensed
Products by any employee or former employee, or any other Third Party;

 

(c)           To the Knowledge of Lpath, the Lpath Patents are not the subject
of any litigation procedure, discovery process, interference, reisssue,
reexamination, opposition, appeal proceedings or any other legal dispute;

 

(d)           Lpath has no Knowledge of any Patent Rights Controlled by Lpath as
of the Effective Date (other than the Lpath Patents) that are directly related
to, and are necessary for, the manufacture, use or sale of the Licensed Products
in the Field;

 

(e)           Lpath has no Knowledge of any Know-How Controlled by Lpath as of
the Effective Date (other than the Lpath Know-How) that is directly related to,
and necessary for, the manufacture, use or sale of the Licensed Products in the
Field;

 

(f)           it has the full right to provide the Lpath Materials to Merck and
to transfer to Merck all right, title and interest in and to the Lpath Material
to be provided to Merck pursuant to this Agreement;

 

(g)          all employees of Lpath who have performed any activities on its
behalf in connection with research regarding the Compound have assigned to Lpath
the whole of their rights in any intellectual property made, discovered or
developed by them as a result of such  research, and no Third Party has any
rights to any such intellectual property;

 

(h)          Lpath has sufficient right, title and interest in and to the Lpath
Technology, by ownership or license, to convey to Merck the licenses and rights
as set forth herein, and such licenses and rights do not conflict with any other
agreement between Lpath and any Third Party, including, for greater certainty,
Lpath’s Third Party collaborators for Compound and Licensed Products in the
Field (who are listed in Schedule 7.2 attached hereto);

 

(i)           Lpath has the right, power and authority to grant to Merck the
rights granted to Merck hereunder with respect to the Existing Third Party
Agreements set forth on to Schedule 1.20.  In particular, the grant of such
sublicense requires no consent, waiver or other action by any party to the
Existing Third Party Agreements;

 

56

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

(j)           As of the Effective Date, each of the Existing Third Party
Agreements is in full force and effect and Lpath is not in breach or default in
the performance of its obligations under any of the Existing Third Party
Agreements.  Lpath has not received any notice from any Third Party of any
breach, default or non-compliance of Lpath under the terms of any of the
Existing Third Party Agreements.

 

(k)          Lpath has provided to Merck an accurate, true and complete copy of
each of the Existing Third Party Agreements, as amended as of the Effective
Date.  There have been no amendments or other modification to any of the
Existing Third Party Agreements as of the Effective Date, except as have been
disclosed to Merck in writing;  and

 

(l)           Lpath has provided to Merck or made available for Merck’s review
all material information and data in Lpath’s Control as of the Effective Date in
connection with the Licensed Product and the transactions contemplated under
this Agreement upon Merck’s request.

 

8.3                                Lpath Covenants.  Lpath covenants to Merck
that:

 

(a)           Lpath shall fulfill all of its obligations, including but not
limited to its payment obligations, under any Existing Third Party Agreement;

 

(b)           Lpath shall not amend, waive or otherwise alter any of Lpath’s
rights under any Existing Third Party Agreement in any manner that adversely
affects the sublicense to Merck under such Existing Third Party Agreement as set
forth in this Agreement. Lpath shall promptly notify Merck of any notice of
default under, or termination or amendment of, any Existing Third Party
Agreement;

 

(c)           Lpath shall not, for as long as Merck enjoys rights with respect
to Licensed Products in and for the Field under this Agreement, grant rights in
or with respect to any Licensed Product to any Third Party, in a manner
inconsistent with the grants and other rights conveyed to Merck under this
Agreement; and

 

(d)           For so long as Merck retains its exclusive license set forth in
Section 2.1 (and provided that such license has not been *** as set forth in
Section ***), Lpath shall not provide Licensed Products or Compounds to any
Third Party for the conduct of activities in the Field (including those Third
Party Collaborators set forth on Schedule 7.2 after the Effective Date) without
the prior consent of Merck.  Notwithstanding the foregoing, Lpath may provide
Licensed Products and Compounds and related biological materials to contract
manufacturers and to Third Party researchers or service providers as reasonably
necessary to conduct the Development Plan during the Initial Development Period,
provided that Lpath notifies Merck’s representatives to the JSC and provides an
opportunity for discussion prior to entering into any definitive agreement
therefor.  For clarity,

 

57

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

this Section 8.3(d) shall not be construed to restrict Lpath’s activities with
respect to Compounds, Ocular Products or other products with respect to the
conduct of activities outside the Field.

 

8.4                                Merck’s Covenants.  Merck covenants to Lpath
that:

 

(a)           Merck shall not, and shall ensure that its Affiliates do not,
exercise any of the license rights granted to Merck pursuant to Section 2.1
above prior to the Development Transfer Date, except as otherwise approved in
writing in advance by Lpath;

 

(b)           Merck shall not, and shall ensure that its Affiliates*** and
subcontractors do not, use any Lpath Materials (or modifications, derivatives or
improvements of such Lpath Materials) or Lpath Know-How provided to Merck under
this Agreement to research, Develop, manufacture or Commercialize any Ocular
Products or any other product that is not a Licensed Product pursuant to this
Agreement;

 

(c)           Merck shall not, and shall ensure that its Affiliates *** do not,
(i) conduct any Clinical Trials for any Licensed Product for any Indication
outside the Field or (ii) seek Regulatory Approval (including seeking labeling
changes) for any Licensed Product for any Indication outside the Field;

 

(d)           Merck and its Affiliates shall use*** Commercially Reasonable
Efforts to maintain a final formulation of each Licensed Product that is both
(i) designed and intended for use in and for the Field and (ii) intended to
minimize off-label uses;

 

(e)           Merck and its Affiliates shall use*** Commercially Reasonable
Efforts not to distribute Licensed Products to ophthalmologists; and

 

(f)           Merck and its Affiliates shall conduct all activities in
connection with the research, Development, manufacture, import, export, use and
Commercialization of Compounds and/or Licensed Products in compliance with
applicable Laws.

 

ARTICLE 9
INDEMNIFICATION AND INSURANCE

 

9.1                                Indemnification by Merck.  Merck shall
indemnify, defend and hold Lpath and its Affiliates and each of their respective
employees, officers, directors and agents (the “Lpath Indemnitees”) harmless
from and against any and all liability, damage, loss, cost or expense (including
reasonable attorneys’ fees) to the extent arising out of Third Party claims or
suits related to (a) the development, manufacture, marketing, distribution,
promotion, use or sale by Merck or its Affiliates, *** assignees, designees or
agents, or their employees, contractors,

 

58

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

agents or representatives, of any Licensed Product; (b) actions taken or omitted
to be taken by Merck or its Affiliates, *** assignees, designees or agents, or
their employees, contractors, agents or representatives, in performing its
obligations under this Agreement; or (c) breach by Merck of its representations
and warranties or its covenants set forth in Article 8; provided, however, that
Merck’s obligations pursuant to this Section 9.1 shall not apply to the extent
such claims or suits (i) result from the negligence or willful misconduct of any
of the Lpath Indemnitees; (ii) arise out of breach by Lpath of its
representations, warranties or covenants set forth in Article 8; (iii) are based
on actions taken or omitted to be taken by Lpath or its Affiliates,
sublicensees, assignees, designees or agents, or their employees, agents or
representatives, in breach of its obligations with respect to activities which
may be performed by Lpath under this Agreement; or (iv) arise from the
manufacture, use or sale of Ocular Products (or other products outside the
Field) by or under authority of Lpath or its Affiliates or licensees.

 

9.2           Indemnification by Lpath.   Lpath shall indemnify, defend and hold
Merck and its Affiliates and each of their respective agents, employees,
officers and directors (the “Merck Indemnitees”) harmless from and against any
and all liability, damage, loss, cost or expense (including reasonable
attorney’s fees) to the extent arising out of Third Party claims or suits
related to (a) actions taken or omitted to be taken by Lpath or its Affiliates,
sublicensees, assignees, designees or agents, or their employees, contractors,
agents or representatives, in performing its obligations under this Agreement
(including its performance of the Lpath Current Phase I Trial and any Ongoing
Trial, whether prior to or after the Effective Date); (b) any research,
development, manufacture, marketing, distribution, promotion, export, import,
use or sale by Lpath or its Affiliates, sublicensees, assignees, designees or
agents, or their employees, contractors, agents or representatives, of iSONEP™
or any other Ocular Products (or other products outside the Field); or
(c) breach by Lpath of its representations, warranties or covenants set forth in
Article 8; provided, however, that Lpath’s obligations pursuant to this
Section 9.2 shall not apply to the extent such claims or suits (i) result from
the negligence or willful misconduct of any of the Merck Indemnitees; (ii) arise
out of a breach by Merck of its representations and warranties or its covenant
set forth in Article 8; (iii) are based on actions taken or omitted to be taken
by Merck or its Affiliates, *** assignees, designees or agents, or their
employees, contractors, agents or representatives, in breach of its obligations
with respect to activities which may be performed by Merck under this Agreement;
or (iv) arise from the manufacture, use or sale of Licensed Products by or under
authority of Merck or its Affiliates ***.

 

9.3           No Consequential Damages.  IN NO EVENT SHALL EITHER PARTY OR ANY
OF ITS AFFILIATES BE LIABLE TO THE OTHER PARTY OR ANY OF ITS AFFILIATES FOR
SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER IN
CONTRACT,

 

59

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

WARRANTY, TORT, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY BREACH THEREOF.

 

9.4           Notification of Claims; Conditions to Indemnification
Obligations.  As a condition to a Party’s right to receive indemnification under
this Article 9, it shall (a) promptly notify the other Party as soon as it
becomes aware of a claim or suit for which indemnification may be sought
pursuant hereto, (b) cooperate, and cause the individual indemnitees to
cooperate, with the indemnifying Party in the defense, settlement or compromise
of such claim or suit, and (c) permit the indemnifying Party to control the
defense, settlement or compromise of such claim or suit, including the right to
select defense counsel.  In no event, however, may the indemnifying Party
compromise or settle any claim or suit in a manner which admits fault or
negligence on the part of the indemnified Party or any indemnitee without the
prior written consent of the indemnified Party. The indemnifying Party shall
have no liability under this Article 9 with respect to claims or suits settled
or compromised without its prior written consent.

 

9.5           Insurance.  During the Initial Development Period with respect to
Lpath Development activities for Licensed Product under this Agreement, and with
respect to any Ocular Products and other products containing Compounds outside
the Field as long as Lpath is developing or commercializing the same, Lpath
shall obtain and maintain, at its sole cost and expense, product liability
insurance (including any self-insured arrangements) in amounts, that are
reasonable and customary to cover its activities anticipated under this
Agreement.  During the term of this Agreement, Merck shall obtain and maintain,
at its sole cost and expense, product liability insurance (including any
self-insured arrangements) in amounts that are reasonable and customary to cover
its activities anticipated under this Agreement.  It is understood and agreed
that this insurance shall not be construed to limit either Party’s liability
with respect to its indemnification obligations hereunder.  Each Party shall
provide to the other Party upon request documentation evidencing the insurance
such Party is required to obtain and keep in force under this Section 9.5.

 

ARTICLE 10
TERM AND TERMINATION

 

10.1         Term and Expiration.  The term of this Agreement (the “Term”) shall
commence on the Effective Date and, unless earlier terminated as provided in
this Article 10, shall continue in full force and effect, on a
country-by-country and Licensed Product-by-Licensed Product basis until
expiration of all royalty or other payment obligation in such country with
respect to such Licensed Product, at which time this Agreement shall expire with
respect to such Licensed Product in such country.  Upon expiration of the
Royalty Term with respect to any Licensed Product, and provided that Merck has
made all required payments and is

 

60

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

not otherwise in breach of this Agreement, then as of the effective date of such
expiration and on a Licensed Product-by-Licensed Product and a
country-by-country basis, the license from Lpath to Merck under Section 2.1
shall convert to a *** license under the Lpath Technology to make, have made,
use, import, export, offer for sale and sell such Licensed Product solely in and
for the Field in the applicable country.

 

10.2         ***

 

10.3         Termination for No Delivery of Development Transfer Notice.  This
Agreement shall immediately and automatically terminate in its entirety upon
expiration of the Initial Development Period (as extended pursuant to the terms
of this Agreement) in the event that Merck does not both (a) provide Lpath with
a Development Transfer Notice as specified in Section 3.3 and (b) make the
payments to Lpath pursuant to Section 5.4(a) and 5.5 herein, in each case within
the timeframes specified therein.

 

10.4         ***

 

10.5         Termination upon Material Breach.

 

(a)   If a Party breaches any of its material obligations under the Agreement,
the Party not in default may give to the breaching Party a written notice
specifying the nature of the default, requiring it to cure such breach, and
stating its intention to terminate this Agreement if such breach is not cured
within *** (or, with respect to breach of a payment obligation under this
Agreement, ***).  If such breach is not cured within *** (or, with respect to
breach of a payment obligation under this Agreement, ***) after the receipt of
such notice, the Party not in default shall be entitled to terminate this
Agreement by written notice to the other Party.

 

(b)   In the event that Merck fails to fulfill its obligations under
Section 3.14(a) (and does not cure such failure as provided in Section 10.5(a)),
Lpath’s sole and exclusive remedy shall be to terminate this Agreement as
provided in Section 10.5(a) above, provided that if such breach only relates to
one or more specific countries, such termination shall only be with respect to
such countries.  The foregoing shall not be construed to release Merck with
respect to the obligations set forth in Section 10.7 (other than
Section 10.7(c)) or Section 10.8.

 

(c)   Any dispute regarding an alleged material breach of this Agreement shall
be resolved in accordance with Article 11 hereof.  In the event that the Party
that has allegedly materially breached this Agreement disputes such breach and
the resulting termination of this Agreement, then any consequences of
termination described in this Article 10 shall only apply from and after such
time as such termination has been upheld in a final judgment from which no
appeal can be taken, or that is unappealed with the time allowed for appeal, or
such time as the Party allegedly in material breach is no longer disputing such
termination.

 

(d)   In the event Merck has the right to terminate this Agreement under
Section 10.5(a) and it has been determined in a final judgment from which no
appeal can be taken, or that is unappealed within the time allowed for appeal,
that Lpath has breached a material obligation of this Agreement, Merck may elect
not to terminate this Agreement, and Merck shall have the right, at its choice,
to either (i) enforce against Lpath separately, or (ii) offset against its
financial obligations hereunder, the amount of any damages resulting from such
material breach by Lpath that are awarded to Merck pursuant to such final
judgment .

 

61

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

10.6         Competing Product Acquisition.  If Lpath (or one of its Affiliates
or its successor in interest) acquires a Third Party that, among other products,
has a Competing Product (as opposed to a scenario in which Lpath only acquires a
Competing Product from a Third Party, which right Lpath shall not have during
the Term of this Agreement), then Lpath shall deliver to Merck as soon as
possible (and in any event within ***) after Lpath acquires such Third Party a
written notification of Lpath’s election, in its sole discretion, either to
divest or retain all of its rights, title and interest in and to such Competing
Product, or to discontinue and cease all development in connection with such
Competing Product.  If Lpath elects to retain such Competing Product and does
not discontinue and cease all development in connection with such Competing
Product, Merck shall have the right, at its sole discretion, upon *** notice to
Lpath (and provided that Lpath does not cease all development in connection
with, or divest, such Competing Product within such *** period) ***payments due
to Lpath under Article 5***, and the provisions of Section 12.5 shall apply.  In
the event that Lpath undergoes a Change of Control which results in Lpath being
controlled by a Third Party that has a Competing Product, then Lpath shall not
be under the obligation to divest such Competing Product, and Merck shall not
have ***payments to Lpath under Article 5, but the provisions of Section 12.5
shall apply.

 

10.7         General Effects of Termination or Expiration.

 

(a)   Termination of Rights.    All licenses and rights granted by Lpath under
this Agreement shall terminate immediately.

 

(b)   Accrued Obligations.   Expiration or termination of this Agreement for any
reason shall not release either Party of any obligation or liability which, at
the time of such expiration or termination, has already accrued to the other
Party or which is attributable to a period prior to such expiration or
termination.

 

(c)   Non-Exclusive Remedy.   Except as (and to the extent) otherwise provided
in Section 10.5(b) with respect to termination for Merck’s breach of
Section 3.14(a), termination of this Agreement by a Party shall be without
prejudice to other remedies such Party may have at law or equity.

 

62

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

(d)   General Survival.   The following provisions of this Agreement shall
survive expiration or termination of this Agreement for any reason (but solely
for the time periods provided in such Articles and Sections, if a time period is
specified therein):  Articles 9 and 11; Sections 2.6, 2.7, 2.8, 5.11, 5.12.
5.13. 5.14, 5.15, 5.16, 5.18, 6.3, 6.4, 7.1, 10.7, 12.12 and 12.13; Lpath’s
right of reference pursuant to Section 4.1 (until such time as the applicable
regulatory filing is transferred to Lpath pursuant to the applicable termination
provision); Sections 6.6 and 6.7 (solely with respect to litigation, if any,
under the applicable section that was initiated prior to the effective date of
termination); the various notice and reporting obligations set forth herein
(until such time as the notice and reporting obligations applicable to the time
period up to and including the effective date of such termination have been
fulfilled).  Each of Sections 10.8, 10.9 and/or 10.10 shall survive the
type(s) of terminations of this Agreement which are the subject of such section,
as applicable.  Except as otherwise provided in this Article 10, all rights and
obligations of the Parties under this Agreement shall terminate upon expiration
or termination of this Agreement for any reason.

 

10.8         Specific Effects of Termination *** *** by Lpath pursuant to
Section 10.5.  If *** Lpath terminates this Agreement pursuant to Section 10.5,
the consequences set forth in Schedule 10.8 shall apply.

 

10.9         Specific Effects of Termination ***.  Upon termination of this
Agreement pursuant to ***the obligation for Merck to make milestone payments to
Lpath as provided for in Article 5 ***Development Milestone Payments during the
Initial Development Period that have ***in accordance with Section 5.3 above
***  In addition, clauses (c), (d), and (g) of Schedule 10.8 shall apply to the
extent, if any, such matters are applicable as of the effective date of such
termination.

 

10.10      Partial Termination Under Section ***.  Upon termination of this
Agreement under Section *** with respect to one or more ***, but not as to the
entire Territory (each such terminated territory referred to as an “Affected
Area”), then *** and Paragraph 2 of Schedule 10.8 shall each apply to the extent
applicable to the Affected Area.

 

ARTICLE 11
DISPUTE RESOLUTION

 

11.1         Disputes.  The Parties recognize that disputes as to certain
matters may from time to time arise during the Term which relate to either
Party’s rights and/or obligations hereunder.  It is the objective of the Parties
to establish procedures to facilitate the resolution of disputes relating to or
arising under this Agreement in an expedient manner by mutual cooperation and
without resort to litigation.  In the event that the Parties are unable to
resolve such dispute within *** from the day that one Party had designated the
issue as a dispute, then either Party shall

 

63

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

have the right to escalate such matter to senior management as set forth in
Section 11.2.

 

11.2         Escalation to Executive Officers.  Either Party may, by written
notice to the other Party, request that a dispute that remained unresolved for a
period of *** as set forth in Section 11.1 be resolved by the President of
Merck’s pharmaceutical division (or his designee) (the “Merck Serono President”)
and the Chief Executive Officer of Lpath (or his designee) (collectively, the
“Executive Officers”), within *** of their first consideration of such dispute,
but in all cases within *** after a Party’s written request for resolution by
the Executive Officers.  If the Executive Officers cannot resolve such dispute
within such *** period, either Party may proceed to enforce any and all of its
rights with respect to such dispute in accordance with Section 11.3 or
Section 11.4, as applicable.

 

11.3         Arbitration.  The Parties agree that, except for disputes to be
submitted for expedited arbitration pursuant to Section 11.4, any dispute or
controversy relating to or arising out of or in connection with this Agreement,
or the validity, enforceability, construction, performance or breach hereof,
which is not resolved under Section 11.2, shall be finally settled by binding
arbitration under this Section 11.3 under the *** by a panel of three
arbitrators, one appointed by each of the Parties, and the third elected by the
two arbitrators so appointed, all in accordance with the rules thereof and the
decisions of the arbitrator shall be final and binding on the Parties hereto. 
The place of the arbitration proceeding shall be in ***.  The Parties agree that
the decision shall be the sole, exclusive and binding remedy between them
regarding determination of the matters presented to the arbitrators.  The costs
of such arbitration, including administrative and arbitrator’s fees, shall be
shared equally by the Parties, and each Party shall bear its own expenses and
attorney’s fees incurred in connection with the arbitration.  The Parties shall
use good faith efforts to complete arbitration under this Section 11.3 within
*** following the initiation of such arbitration.  The arbitrator shall
establish reasonable additional procedures to facilitate and complete such
arbitration within such *** period.

 

11.4         Expedited Arbitration for Certain Matters.

 

(a)   The Parties agree that with respect to (i) any dispute described in
Section *** regarding the reasonableness of ***, (each, an “Expedited
Arbitration Issue”), such Expedited Arbitration Issue, if not resolved under
Section 11.2, shall be finally settled by binding arbitration under this
Section 11.4.  Arbitration pursuant to this Section 11.4 shall be conducted in
accordance with the applicable rules of the *** (the “***”), except as modified
in this Section 11.4.  Such arbitration shall be conducted in *** or such other
location as the Parties may mutually agree.

 

64

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

(b)   Upon written request of either Party, such matter shall be submitted to a
single neutral arbitrator (the “Expedited Process Arbitrator”) who is
(i) mutually acceptable to both Parties and (ii) recognized as an expert in the
area of clinical development and regulatory approval of monoclonal antibody
therapeutics.  If the Parties cannot agree upon such an Expedited Process
Arbitrator within *** after written request of either Party to refer such matter
to arbitration, then each Party shall (a) prepare and submit within *** a list
of at least *** and no more than *** potential Expedited Process Arbitrators
with appropriate qualifications, and the *** administrator shall select the
Expedited Process Arbitrator from such lists.

 

(c)   For disputes under Section ***, within *** after, and otherwise *** after,
selecting the Expedited Process Arbitrator, each Party shall present the
Expedited Process Arbitrator with evidence and arguments as to the Expedited
Arbitration Issue(s) presented.  For disputes under Section ***, within ***
after, and otherwise within *** after, selection of the Expedited Process
Arbitrator, the Expedited Process Arbitrator shall issue a written determination
and select the position of either one Party or the other as to each Expedited
Arbitration Issue in dispute (i.e., whether ***).

 

(d)   The Expedited Process Arbitrator’s determination shall be final and
binding upon the Parties as to each Expedited Arbitration Issue presented, but
all other determinations (if any) made by the Expedited Process Arbitrator shall
be non-binding (except as provided in the following sentence).  The Parties
shall divide equally the administrative charges, arbitrator’s fees and related
expenses of arbitration under this Section 11.4, but each Party shall pay its
own attorneys’ fees incurred in connection therewith; provided, however, that if
the Expedited Process Arbitrator determines that the non-prevailing Party acted
unreasonably or without good faith in disputing the matters or circumstances at
issue, then the Expedited Process Arbitrator may, in his or her discretion,
require that the non-prevailing Party pay all of the administrative charges,
arbitrator’s fees and related expenses of such arbitration as, well as the
reasonable attorneys’ fees and other out-of-pocket costs, incurred by the
prevailing Party in connection with such issues.

 

11.5         Provisional Remedies.  Nothing in this Agreement shall limit the
right of either Party to seek to obtain in any court of competent jurisdiction
any equitable or interim relief or provisional remedy, including injunctive
relief, pending resolution under Section 11.1, 11.2, 11.3 or 11.4 as applicable,
that may be necessary to protect the rights or property of that Party.  Seeking
or obtaining such equitable or interim relief or provisional remedy in a court
shall not be deemed a waiver of the agreement to arbitrate.  For clarity, any
such equitable remedies shall be cumulative and not exclusive and are in
addition to any other remedies that either Party may have under this Agreement
or applicable Law.

 

65

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

ARTICLE 12
MISCELLANEOUS PROVISIONS

 

12.1         Relationship of the Parties.  Nothing in this Agreement is intended
or shall be deemed to constitute a partnership, agency, joint venture or
employer-employee relationship between the Parties.

 

12.2         Assignment.

 

(a)   Except as expressly provided herein, neither this Agreement nor any
interest hereunder shall be assignable, nor any other obligation delegable, by
either Party without the prior written consent of the other Party (not to be
unreasonably withheld or delayed).  Notwithstanding the foregoing, either Party
may assign this Agreement without the consent of the other Party to (a) any
Affiliate or (b) a successor to substantially all of the business of the
assigning Party to which this Agreement relates, whether by merger, sale of
stock, sale of assets or similar transaction, operation of law or otherwise.

 

(b)   No assignment under this Section 12.2 shall relieve the assigning Party of
any of its responsibilities or obligations hereunder and provided, further, that
as a condition of such assignment, the assignee shall agree to be bound by all
obligations of the assigning Party hereunder.

 

(c)   This Agreement shall be binding upon the successors and permitted assigns
of the Parties.

 

(d)   Any assignment not in accordance with this Section 12.2 shall be void.

 

12.3         Performance by Affiliates.  Merck shall have the right to have any
of its obligations hereunder performed, or its rights hereunder exercised, by,
any of its Affiliates and the performance of such obligations by any such
Affiliate(s) shall be deemed to be performance by Merck; provided, however,
Merck shall be responsible for ensuring the performance of its obligations under
this Agreement and that any failure of any Affiliate performing obligations of
Merck hereunder shall be deemed to be a failure by Merck to perform such
obligations.

 

12.4         Protection under Section 365(n) US Bankruptcy Code.  All rights and
licenses granted under or pursuant to this Agreement by Lpath are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy
Code, if applicable, licenses of right to “intellectual property” as defined
under Section 101 of the U.S. Bankruptcy Code. The Parties agree that Merck, as
licensee of such rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the U.S. Bankruptcy Code.  The
Parties further agree that, in the event of the commencement of a bankruptcy
proceeding by or against Lpath under the U.S. Bankruptcy Code, Merck shall be
entitled to a complete

 

66

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

duplicate of (or complete access to, as appropriate) any such intellectual
property and all embodiments of such intellectual property, which, if not
already in Merck’s possession, shall be promptly delivered to it (a) upon any
such commencement of a bankruptcy proceeding upon Merck’s written request
therefor, unless Lpath elects to continue to perform all of its obligations
under this Agreement or (b) if not delivered under clause (a), following the
rejection of this Agreement by Lpath upon written request therefor by Merck.

 

12.5         Change of Control. In the event of a Change of Control of Lpath
involving a Merck Competitor or the acquisition by Lpath of a Competing Product,
then as from the date of such Change of Control or acquisition, Merck shall
cease to have any reporting obligations pursuant to Section 3.15.  For clarity,
Merck’s obligations to provide royalty reports pursuant to Section 5.13 shall
survive a Change of Control of Lpath.

 

12.6         Further Actions.  Each Party agrees to execute, acknowledge and
deliver such further instruments and to do all such other acts as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

 

12.7         Accounting Procedures.  Each Party shall calculate all amounts
hereunder and perform other accounting procedures required hereunder and
applicable to it in accordance with either, as applicable (a) United States
generally accepted accounting principles (US GAAP) or (b) International
Financial Reporting Standard (IFRS), whichever is normally used by such Party to
calculate its financial position, and in each case consistently applied by such
Party.

 

12.8         Force Majeure.  Neither Party shall be liable to the other for
failure or delay in the performance of any of its obligations under this
Agreement for the time and to the extent such failure or delay is caused by acts
of God, earthquake, riot, civil commotion, terrorism, war, strikes or other
labor disputes, fire, flood, failure or delay of transportation, default by
suppliers or unavailability of raw materials, governmental acts or restrictions
or any other reason which is beyond the control of the respective Party.  The
Party affected by force majeure shall provide the other Party with full
particulars thereof as soon as it becomes aware of the same (including its best
estimate of the likely extent and duration of the interference with its
activities), and will use Commercially Reasonable Efforts to overcome the
difficulties created thereby and to resume performance of its obligations
hereunder as soon as practicable.  If the performance of any such obligation
under this Agreement is delayed owing to such a force majeure for any continuous
period of more than one hundred eighty (180) days, the Parties hereto will
consult with respect to an equitable solution, including the possibility of the
mutual termination of this Agreement.

 

12.9         No Trademark Rights.  No right, express or implied, is granted by
this Agreement to a Party to use in any manner the name or any other trade name
or

 

67

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

trademark of the other Party in connection with the performance of this
Agreement or otherwise, except as otherwise provided in Section 3.16.

 

12.10       Entire Agreement of the Parties; Amendments.  This Agreement and the
schedules and exhibits hereto constitute and contain the entire understanding
and agreement of the Parties respecting the subject matter hereof and cancel and
supersede any and all prior negotiations, correspondence, understandings and
agreements between the Parties, whether oral or written, regarding such subject
matter. No waiver, modification or amendment of any provision of this Agreement
shall be valid or effective unless made in a writing referencing this Agreement
and signed by a duly authorized officer of each Party.

 

12.11       Captions.  The captions to this Agreement are for convenience only,
and are to be of no force or effect in construing or interpreting any of the
provisions of this Agreement.

 

12.12       Governing Law.  This Agreement shall be governed by and interpreted
in accordance with the laws of ***, excluding the application of any conflict of
laws principles that would require application of ***; provided, however, that
matters of intellectual property law shall be determined in accordance with the
national intellectual property laws relevant to the intellectual property at
issue.

 

12.13       Notices and Deliveries.  Any notice, request, approval or consent
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been sufficiently given if delivered in person,
transmitted by facsimile (receipt verified) or by express courier service
(signature required) to the Party to which it is directed at its address or
facsimile number shown below or such other address or facsimile number as such
Party shall have last given by notice to the other Party.

 

If to Merck, addressed to:

 

Merck KGaA

c/o Merck Serono International S.A.

9, Chemin des Mines

1202 Geneva

Switzerland

Attn:  Alliance Management

Facsimile:  ***

 

68

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

With a copy to:

 

Merck KGaA

Frankfurter Strasse 250
D-64293 Darmstadt
Germany
Attn:  Merck Serono Legal Department

Facsimile:  ***

 

If to Lpath, addressed to:

 

LPATH, Inc.

6335 Ferris Square, Suite A

San Diego, CA  92121

Attention:   President and CEO

 

12.14                  Waiver.  A waiver by either Party of any of the terms and
conditions of this Agreement in any instance shall not be deemed or construed to
be a waiver of such term or condition for the future, or of any other term or
condition hereof.  All rights, remedies, undertakings, obligations and
agreements contained in this Agreement shall be cumulative and none of them
shall be in limitation of any other remedy, right, undertaking, obligation or
agreement of either Party.

 

12.15      Rights of Third Parties.  The Parties to this Agreement do not intend
that any term of this Agreement shall be enforceable by virtue of *** or
otherwise by any Person who is not a Party to this Agreement.

 

12.16      Severability.  When possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable Law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.  The Parties shall make a good faith effort to replace the invalid or
unenforceable provision with a valid one which in its economic effect is most
consistent with the invalid or unenforceable provision.

 

12.17      Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, and all of which
together will be deemed to be one and the same instrument.  A facsimile copy of
this Agreement, including the signature pages, will be deemed an original.

 

69

--------------------------------------------------------------------------------


 

***CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers as of the day and year
first above written, each copy of which shall for all purposes be deemed to be
an original.

 

 

LPATH, Inc.

 

MERCK KGaA

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

Name:

 

 

Name:

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

Name:

 

 

Name:

 

 

 

 

Title:

 

 

Title:

 

 

70

--------------------------------------------------------------------------------